Exhibit 10.2

 

﻿

﻿

﻿

﻿

﻿

U.S.$7,875,000.00

﻿

﻿

﻿

CREDIT AGREEMENT

﻿

Dated as of December 02, 2019

﻿

﻿

﻿

﻿

﻿

Between

﻿

PRICESMART  COLOMBIA S.A.S

﻿

﻿

as Borrower

﻿

﻿

and

﻿

CITIBANK, N.A., acting through its international banking facility

as Lender

   



--------------------------------------------------------------------------------

 



Table of Contents

﻿

Page

﻿

ARTICLE I

﻿

DEFINITIONS AND ACCOUNTING TERMS

﻿

﻿

 

SECTION  1.0 I. Cetiain Defined Terms

I

SECTION 1.02. Computation of Time Periods

12

SECTION  1.03. Accounting Terms

12

SECTION  1.04. Tertns Generally

12

SECTION  1.05. Currency Equivalents Generally

12

﻿

ARTICLE II        

AMOUNTS AND TERMS OF THE ADVANCE

﻿

﻿

 

SECTION  2.01. The Advance

13

SECTION 2.02. Making the Advance

13

SECTION 2.03. Termination  or Reduction of the Commitments

13

SECTION 2.04. Repay1nent

13

SECTION 2.05. Interest

14

SECTION 2.06. Interest Rate Determination

14

SECTION 2.07. Prepayments

15

SECTION 2.08. Increased Costs and Increased Capital

15

SECTION 2.9. Illegality

16

SECTION 2.10. Payments and Computations

16

SECTION 2.11. Taxes

17

SECTION  2.12. Mitigation Obligations

18

SECTION  2.13. Use of Proceeds

18

SECTION 2.14. Notes

18

﻿

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

﻿

19

 

SECTION 3.01. Conditions  Precedent to Effectiveness  of Section 2.01

19

SECTION 3.02. Conditions  Precedent to the Borrowing

20

﻿

ARTICLE IV

﻿

REPRESENTATIONS AND WARRANTIES

﻿

﻿

 

SECTION 4.01. Representations and Warranties of the Borrower

21

﻿

﻿





--------------------------------------------------------------------------------

 

ii

Page

ARTICLE V

﻿

COVENANTS OF THE BORROWER

﻿

19

 

SECTION 5.01. Affirmative Covenants

25

SECTION  5.02. Negative Covenants

27

﻿

ARTICLE VI

﻿

EVENTS OF DEFAULT

﻿

﻿

 

SECTION 6.01. Events of Default

29

﻿

ARTICLE VII

﻿

MISCELLANEOUS

﻿

19

 

SECTION 7.01. Amendments, Etc

31

SECTION 7.02. Notices, Etc

31

SECTION 7.03. No Waiver; Remedies

32

SECTION  7.04. Costs and Expenses; Indemnification

32

SECTION  7.05. Right of Set-off

33

SECTION  7.06. Binding Effect

34

SECTION  7.06. Assignments and Participations

34

SECTION  7.08. Governing Law

36

SECTION  7.09. Execution in Counterparts

36

SECTION 7.10. Jurisdiction; Waiver of Immunities

36

SECTION  7.11. Judgment Currency

37

SECTION 7.12. Confidentiality

37

SECTION 7.13. Patriot Act Notice

38

SECTION  7.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

38

SECTION 7.15.  Waiver of Jury Trial

39

SECTION 7.16. Severability

39

SECTION 7.17. Acknowledgements of the Borrower

39

﻿

Schedules

﻿

Schedule I - Commitments

Schedule 4.0l(z) 5.02(a)-Existing Liens Schedule 4.0l(aa) -Existing Debt

﻿

Exhibits

﻿

Exhibit A-1 - Form of New York Law Promissory Note Exhibit B - Form of Notice of
Borrowing

Exhibit C - Form of Assignment and Acceptance

   



--------------------------------------------------------------------------------

 



CREDIT AGREEMENT

﻿

Dated as of December 02, 2019

﻿

PRICESMART COLOMBIA S.A.S., a Simplified Stock Corporation (Sociedad por
Acciones Simplificada,) organized and existing under the laws of the Republic of
Colombia (the "Local Country") (the "Borrower") and Citibank, N.A. ("Citibank"),
acting through its international banking facility, as Lender (as hereinafter
defined), agree as follows:

﻿

ARTICLE I

﻿

DEFINITIONS AND ACCOUNTING TERMS

﻿

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

﻿

"Advance" means an advance by the Lender to the Borrower pursuant to Article II

﻿

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms  "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct  or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

﻿

"Agreement" means this Credit Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to  time.

﻿

"Agreement Value" means, for each Hedge Agreement, on any date of determination,
an amount determined by the Lender equal to the amount, if any, that would be
payable by the Borrower or any of its Subsidiaries to its counterparty to such
Hedge Agreement  in accordance  with its terms as if (i) such Hedge Agreement
was being terminated early on such date of determination, (ii) the Borrower or
such Subsidiary was the sole "affected party" and  (iii) the Lender was the sole
party determining such payment amount.

﻿

"Anti-Corruption Laws" means all laws, rules, regulations and requirements of
any jurisdiction (including the U.S., the Local Country and The Republic of
Colombia), in each case, as amended from time to time, concerning or relating to
bribery or corruption, including, without limitation, the FCPA, the U.K. Bribery
Act of 2010 and any conduct that falls within the scope of Laws 1474 of 2011 and
1778 of 2016 and Decree 124 of 2016 of Colombia (Colombian Anticorruption
Statute) and all other applicable anti­ bribery and corruption laws.

"Applicable Accounting Rules" has the meaning specified in Section 1.03.

﻿

"Applicable Law" means, with respect to any Person, collectively, all
international , foreign, federal, national state, provincial and local laws,
statutes, treaties, rules, guidelines, regulations, orders, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by
any  Governmental  Authority  charged with the enforcement, interpretation or
administration thereof, and all administrative orders,

   

--------------------------------------------------------------------------------

 

directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case applicable to such
Person.

﻿

"Applicable Margin" means 2.45% per annum with respect to an Advance bearing
interest at the Eurodollar Rate.

﻿

"Approved Fund" means any Fund that is administered or managed by (i) the
Lender, (ii) an Affiliate of the Lender or (iii) an entity or an Affiliate of an
entity that administers or manages the Lender.

﻿

"Asset Sale" means any sale, conveyance, lease, assignment, transfer, licensing
or other disposition of, or the grant of any option or other  right to
purchase,  lease or otherwise  acquire,  any property, business or assets of the
Borrower other than those sale of current assets sales in the ordinary course of
its business.

﻿

"Assignee" has the meaning specified in Section 7.06(a).

﻿

"Assignment and Acceptance" means an assignment and acceptance entered into by
the Lender and an Assignee of the Lender in substantially the form of Exhibit C
hereto.

﻿

"Assignor" has the meaning specified in Section 7.06(a).

﻿

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

﻿

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the  European Union, the implementing  law for such  EEA
Member  Country  from time to time which is described in the EU Bail-In
Legislation Schedule.

﻿

"Base Rate" means a fluctuating interest rate per annum in effect from time
to  time, which rate per annum shall at all times be equal to the highest of:

﻿

(a)    the rate of interest announced publicly by Citibank in
New  York,  New  York, from time to time, as Citibank's base rate;

﻿

(b)    1/2 of one percent per annum above the Federal Funds Rate; and

﻿

(c)    the Eurodollar Rate plus 1.00%;

﻿

provided that, notwithstanding anything herein to the contrary, the Base Rate
shall at no time  be less than 1.00% per annum.

﻿

"Base Rate Advance" means an Advance that bears interest at the Base Rate.

﻿

"Borrowing" means a borrowing consisting of an Advance made by the Lender.

﻿

"Business Day" means a day of the year on which  banks are  not  required  or
authorized by law to close in New York City and the Local Country and, if the
applicable  Business  Day relates to an Interest Period or determination of the
Eurodollar Rate, on which dealings are carried on in the London, England
interbank market.

   



 

2

--------------------------------------------------------------------------------

 



"Capitalized Leases" means all leases that have been or should be, in accordance
with Applicable Accounting Rules, recorded as capitalized leases.

﻿

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption  or taking effect  of any  law,  rule,
regulation or treaty, (b) any  change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by
any  Governmental Authority; provided that notwithstanding anything herein
to  the  contrary,  (x) the  Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
C01mnittee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulat01y authorities, in each case pursuant to Basel
III and (z) the CRD  IV  and  any  law or  regulation which implements CRD IV in
any jurisdiction, shall in each case be deemed to be a "Change in Law'\
regardless of the date enacted, adopted or issued.

﻿

"Change of Control" means any of the following: (a) the Equity Investors shall
cease to own directly or indirectly 51% of the Voting Stock in the Borrower or
shall cease  to  have the power to exercise, directly or indirectly, a
controlling influence  over the management  or policies  of the Borrower; or (b)
any Person or two or more Persons acting in concert other than the Equity
Investors shall have acquired beneficial ownership (within the meaning of Rule
13d of  the Securities and Exchange Commission under the Securities Exchange Act
of 1934), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible  into  such  Voting Stock) representing 51% or more of
the combined voting power of all Voting Stock of the Borrower; or (c) any Person
or two or more Persons acting in concert other than the  Equity Investors shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the  power  to exercise, directly or indirectly, a controlling influence over
the management or policies of the Borrower, or control over Voting Stock of the
Borrower (or other securities convertible into such Voting Stock) representing
50% or more of the combined voting power of all Voting Stock of the Borrower.

﻿

"Citigroup" means Citigroup, Inc. and each subsidiary and affiliate thereof
(including, without limitation, Citibank, N.A. and each of its branches wherever
located) and Banco Nacional de Mexico, S.A., integrante del Grupo Financiero
Citibanamex and each subsidiary and affiliate thereofand Banco de Chile and each
subsidiary and affiliate thereof.

﻿

"Colombian Central Bank" means the Central Bank of Colombia (Banco de la
Repi1blica de Colombia) or any other Governmental Authority charged with the
responsibility of issuing, managing and controlling legal currency in Colombia
and determining foreign exchange

policy."Code" means the Internal Revenue Code of 1986 of the United States of
America.

﻿

"Commitment" has the meaning specified in Section 2.01.

﻿

"Confidential Information" means information relating to the Borrower or any of
its Subsidiaries or any of their respective businesses that the Borrower or any
of its Subsidiaries furnishes to the Lender, other than any such information
that is or becomes generally available to the public or that is or becomes
available to the Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information

   



 

3

--------------------------------------------------------------------------------

 



received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.

﻿

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch  profits Taxes.

﻿

"Consolidated'  refers to the consolidation of accounts in accordance with
Applicable Accounting Rules.

﻿

"Constituent Documents" means with respect to any Person (i) if such other
Person is a corporation, its estatutos or certificate  or articles
of  incorporation  and the  bylaws (or  equivalent or comparable constitutive
documents with respect to such Person's jurisdiction of organization),

(ii) if such other Person is a limited liability company, the certificate of
formation or articles of formation or organization and operating agreement, and
(iii) if such other Person is a partnership, joint venture, trust or other form
of business entity, the partnership, joint venture  or  other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable governmental authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such Person.

﻿

"CRD IV'' means (a) Regulation (EU) No 575/2013 of the European  Parliament  and
of  the Council of 26 June 2013 on prudential requirements for
credit  institutions  and  investment firms and amending Regulation (EU) No
648/2012 and (b) Directive 2013/36/EU of the European Parliament and of the
Council of 26 June 2013 on access to the activity of credit  institutions  and
the prudential supervision of credit institutions and investment firms, amending
Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

﻿

"Debt" of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary  course of such Person's business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under Capitalized Leases, (f) all obligations, contingent or otherwise,
of such Person in respect of acceptances, letters of credit
or  similar  extensions  of  credit,  (g) all obligations of such Person in
respect of Hedge Agreements (which with respect to each Hedge Agreement
shall  be deemed  to be equal to the Agreement  Value of each such  Hedge
Agreement),

(h) all Debt of others refe1Ted to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, "Guaranteed Debt")
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (I) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment  of such Guaranteed  Debt or to assure
the holder  of such Guaranteed  Debt   against  loss,

(3)    to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor  against  loss,  and  (i) all  Debt  referred  to  in clauses (a)
through (h) above (including Guaranteed Debt) secured by (or for which the
holder of

   



 

4

--------------------------------------------------------------------------------

 



such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt.

﻿

"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
Law 1116 of 2006 as amended and all other liquidation, conservatorship,
bankruptcy,  assignment  for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the U.S., any state or territory thereof, the District of
Columbia, the Local Country or any other applicable jurisdictions..

﻿

"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

﻿

"EEA Financial Institution" means (a) any credit institution or investment finn
established in any EEA Member Country which is subject to the
supervision  of  an  EEA Resolution Authority, (b) any entity established in an
EEA Member Country which  is a parent  of an institution described in clause (a)
of this definition,  or (c) any  financial  institution  established in an EEA
Member Country which  is a subsidiary  of an institution  described  in clause
(a) or (b) of this definition and is subject to consolidated supervision with
its parent;

﻿

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

﻿

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

﻿

"Effective Date" has the meaning specified in Section 3.01.

﻿

"Equity Interests" means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options  for  the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in
such  Person (including,  without  limitation,  partnership,  member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

﻿

"Equity Investors" means Pricesmart Inc, its affiliates to the extend any such
affiliate is controlled by Pricesmart Inc For purposes of this definition,
"control" of a Person means  the  power, directly or indirectly, to direct or
cause the direction of the management and  policies  of such Person, whether by
ownership of Equity Interests, contract or otherwise.

﻿

"EU Bail-In Legislation Schedule" means the EU Bail-In  Legislation  Schedule
published by the Loan Market Association (or any successor person), as in
effect  from time to  time.

﻿

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation
D.

   



 

5

--------------------------------------------------------------------------------

 



"Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
Advance, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the rate per annum (rounded upward to the nearest whole multiple of
1/16 of 1% per annum) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank  offered  rate for  deposits in U.S. Dollars
at  approximately  11:00 A.M.  (London  time) two Business  Days  prior  to  the
first day of such Interest Period for a term comparable to such Interest Period
by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
for such Interest Period.  If the Reuters Screen LIBORO1 Page (or any successor
page) is unavailable,  the  Eurodollar  Rate for any Interest Period for each
Eurodollar Rate Advance shall be as reasonably determined by the Lender,
subject, however, to the provisions of Section 2.07. If the Lender determines,
in its sole discretion, that the Eurodollar Rate cannot be determined pursuant
to this definition, the term "Eurodollar Rate" shall refer to a comparable
successor rate, as agreed to between  the Borrower  and the Lender.
Notwithstanding anything herein to the contrary, the Eurodollar Rate shall at no
time be less than 0.00% per annum.

﻿

"Eurodollar Rate Advance" means an Advance that bears interest at the Eurodollar
Rate.

﻿

"Eurodollar   Rate   Reserve   Percentage"  
for   any   Interest   Period   means   the reserve percentage applicable two
Business Days before the first day  of  such  Interest  Period  under
regulations issued from time to time by the Board of Governors of the U.S.
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a  member  bank of the U.S. Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
the Eurodollar Rate Advance is determined) having a term equal to such Interest
Period.

﻿

"Events of Default" has the meaning specified in Section 6.01.

﻿

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment
to  a  Recipient,  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes,  and  branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized  under  the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any U.S.
federal withholding Taxes imposed under  FATCA,  (c) Taxes attributable to such
Recipient's failure to comply with  Section  2.12(t)  and  (d)  The Republic of
Colombia withholding Taxes at a rate in excess of the greater of (i) lowest
applicable withholding tax rate in The Republic of Colombia or (ii) if
any  Republic  of  Colombia  withholding Tax is imposed at a rate higher than
the rate stated in (i) as a result of a Change  in  Law, such higher rate..

﻿

"Existing Debt" has the meaning specified in Section 5.02(b)(i)(F).

﻿

"Existing Liens" means the Liens existing on the Effective Date and described on
Schedule 4.0l(z) 5.02(a) hereto.

﻿

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official

   



 

6

--------------------------------------------------------------------------------

 



interpretations thereof and any agreement entered into pursuant  to  Section
1471(b)(1) of  the  Code.

﻿

"FCPA" means the U.S. Foreign Corrupt Practices Act of l 977, as amended from
time to

time.

﻿

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day,  for the next  preceding  Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so  published  for any
day that is a Business  Day,  the average  of the quotations  for such day on
such transactions  received by the Lender from three Federal funds brokers of
recognized standing selected by it in its sole discretion.

﻿

"Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

﻿

"Funded Debt" of any Person means Debt in respect of the Advance, in the case of
the Borrower, and all other Debt of such Person that by its terms matures more
than one year after the date of its creation or matures within one year from
such date but  is  renewable or extendible,  at  the option of such Person, to a
date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of its creation.

﻿

"Governmental Authority" means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and
any  governmental,  executive, legislative, judicial, administrative or
regulatory agency, department, authority, instrumentality, commission, board,
bureau, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, whether federal, state, provincial, territorial, local
or foreign, including any supra-national bodies, such as  the European Union or
the European Central Bank, and any public  international  organizations, such as
the World Bank and the IMF.

﻿

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature  regulated  pursuant to any Environmental
Law.

﻿

"Hedge Agreements" means any of the following: (i) a
rate  swap  transaction,  swap option, basis swap, forward rate transaction,
commodity swap,  commodity  option,  equity  or equity index swap, equity or
equity index option, bond option, interest rate option, foreign  exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction,  buy/sell-back  transaction,  securities lending
transaction, weather index transaction or forward purchase or sale
of  a  security, commodity or other financial instrument or interest (including
any option with respect to any of

   



 

7

--------------------------------------------------------------------------------

 



﻿

these transactions) or (ii) a transaction which is a type of transaction that is
similar to any transaction referred to in clause (i) above that is currently, or
in the future becomes, recurrently entered into in the financial markets
(including terms and conditions incorporated by reference in such agreement) and
which is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity
instruments,  debt  securities  or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made.

﻿

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

﻿

"Interest Period” means the period commencing on the date of any Advance and
ending on the corresponding date of the third month thereafter and, thereafter,
each  subsequent  third month period commencing on the last day of the
immediately preceding Interest Period; provided, however, that:

﻿

(i)    if a scheduled repayment of principal would otherwise occur during an
Interest Period, such Interest Period shall end on the date of such scheduled
repayment;

﻿

(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the  last day  of such Interest Period to occur in
the next following calendar month, the last day  of such  Interest Period shall
occur on the immediately preceding Business Day; and

﻿

(iii)    whenever the first day of any Interest Period  occurs  on  a
day  of  an  initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to  the number  of months  in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

﻿

"Internal Revenue Code" means Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto.

﻿

"Lender" means Citibank or any Person that shall become a party hereto pursuant
to Section 7.06, for so long as Citibank or such Person shall be a party to this
Agreement.

﻿

"Lending Office" means, with respect to the initial Lender, the office of the
initial Lender specified as its "Lending Office" opposite its name on the
signature  pages  below,  and  with respect to any other Lender, the office of
such Lender specified as its "Lending Office" in the Assignment and Acceptance
pursuant to which such Lender became  a  Lender,  or  such  other office of the
Lender as the Lender may from time to time specify to the Borrower.

﻿

"Lien" means any lien, security interest or other charge or encumbrance of
any  kind, or any other type of preferential arrangement, including, without
limitation, the lien or  retained security title of a conditional vendor and any
easement, right  of  way  or  other encumbrance  on title to real property.

﻿

"Loan Documents" means (a) this Agreement, and (b) each Note, in each case
as  amended from time to time.

   



 

8

--------------------------------------------------------------------------------

 



"Material Adverse Change" means any material adverse change in  the  business,
condition (financial or otherwise), operations, performance, properties or
prospects of  the  Borrower or the Borrower and its Subsidiaries taken as a
whole.

﻿

"Material Adverse Effect" means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the  Borrower  or  any  other Person to consummate the
transactions contemplated hereby to occur on the date of the disbursement of any
Advance hereunder; (c) the rights and remedies  of the  Lender  under any  Loan
Document or (d) the ability of the Borrower to perform its obligations under any
Loan Document to which it is a party.

﻿

"Maturity Date" means December 03, 2024.

﻿

"Net Cash Proceeds" means, with respect to any Asset Sale by the Borrower or any
of its Subsidiaries, the excess, if any, of (a) cash proceeds received in
connection with such transaction (including any cash received by way of deferred
payment pursuant to, or  by  monetization  of, a note receivable or otherwise,
but only as and when received), including insurance proceeds (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) and awards of compensation received
with respect to  the destruction or condemnation of all or part of such property
over (b) the sum of (i) the principal amount of any Debt that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Debt under the Loan Documents), (ii) the reasonable and
customary out-of-pocket expenses incurred by the Borrower or such Subsidiary in
connection with such transaction and (iii) taxes  paid or payable as a result of
such  Asset  Sale (after taking  into account any available tax credit or
deductions and any tax sharing arrangements,  as  determined by the management
of the Borrower acting in good faith); provided that, if the amount of any
estimated taxes pursuant to subclause (iii) above exceeds the amount of taxes
actually required to be paid in cash in respect of such Asset Sale, the
aggregate amount  of such  excess  shall constitute Net Cash Proceeds.

﻿

"Note" means a promissory note of the Borrower payable to the Lender, in
substantially the form of Exhibit A hereto, evidencing the indebtedness of the
Borrower to  such  Lender resulting from an Advance made by the Lender

﻿

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

﻿

"OFAC' means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

﻿

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a  result of a present or former connection between such Recipient
and  the  jurisdiction  imposing such Tax (other than connections arising from
such Recipient having executed,  delivered,  become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

﻿

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are

﻿

   



 

9

--------------------------------------------------------------------------------

 



Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.13).

﻿

"Participant" has the meaning specified in Section 7.06(d).

﻿

"Participant Register" has the meaning specified in Section 7.06(d).

﻿

"Patriot Act' means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Te1rnrism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

﻿

"Permitted Liens" means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required  to  be  paid  under Section 5.0l(b) hereof; (b) Liens
imposed by law, such as materialmen's, mechanics', carriers', workmen's and
repairmen's Liens and other similar Liens arising in the  ordinary  course  of
business securing obligations that are not overdue for a  period  of more
than  30 days; (c) pledges or deposits to secure obligations under workers'
compensation laws or similar legislation or to secure public or statutory
obligations; and  (d) easements,  rights of way and  other encumbrances on title
to real prope1iy that do not render title to the property
encumbered  thereby  unmarketable or materially adversely affect the use of such
property for its present purposes.

﻿

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof, or any other entity.

﻿

"Process Agent" has the meaning specified in Section 7.10(b).

﻿

"Recipient" means the Lender.

﻿

"Regulation D" means Regulation D of the Board of Governors of the U.S. Federal
Reserve System, as in effect from time to time.

﻿

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

﻿

"Risk Transfer" has the meaning specified in Section 7.06(e).

﻿

"Sanctioned Jurisdiction" means, at any time, a country or territory that is, or
whose government is, the subject of Sanctions.

﻿

"Sanctioned Person" means, at any time, (a) any Person  listed  in any
Sanctions-related list maintained by any Sanctions Authority, (b) any Person
located, organized, or resident in a Sanctioned Jurisdiction, or (c) any other
subject of Sanctions, including, without limitation, any Person controlled or 50
percent or more owned in the aggregate, directly  or  indirectly,  by, or acting
on behalf of, or at the direction of, any such Person or Persons described in
the foregoing clauses (a) or (b).

﻿

"Sanctions" means economic, trade, or financial sanctions, requirements, or
embargoes imposed, administered, or enforced from time to time by any Sanctions
Authority.

   



 

10

--------------------------------------------------------------------------------

 



"Sanctions Authority" means the United States (including, without limitation,
OFAC and the U.S. Department of State), the United Kingdom (including, without
limitation, Her Majesty's Treasury), the European Union and any EU member state,
the United Nations Security Council,  and any other relevant sanctions
authority.

﻿

"Solvent" means, with respect to any Person on a particular date, that on such
date

(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable  value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's  ability  to pay such  debts and liabilities as they mature, and (d)
such Person is not engaged in business  or  a  transaction, and is not about to
engage in business or a transaction, for which  such  Person's property would
constitute an unreasonably small capital.  The amount of contingent  liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably  be expected  to become an actual  or matured liability.

﻿

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate, or other business  entity  of which
(or in which)  more than  50% of (a) the issued and outstanding Voting Stock to
elect a majority of the Board  of  Directors  or other governing body of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might  have  voting  power  upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such limited liability company, patinership or joint venture or (c) the
beneficial interest in such trust or estate, or other business entity is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person's
other Subsidiaries.

﻿

"Taxes" means all present or future taxes, levies,
imposts,  duties,  deductions, withholdings (including, without limitation,
backup withholding and value-added  tax),  assessments, fees or other charges
imposed by any Governmental Authority, irrespective of the manner in which they
are collected or assessed, including any interest,  additions  to  tax  or
penalties applicable thereto.

﻿

"Termination Date" means the earlier of December 03, 2019 and the date of
termination of the Commitment pursuant to Section 6.01.

﻿

"United States" or "U.S." means the United States of America.

﻿

"U.S. Dollars", "U.S. $"and"$" mean the lawful currency of the United States.

﻿

"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

﻿

"Withholding Agent" means the Borrower and the Lender.

﻿

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to

   



 

11

--------------------------------------------------------------------------------

 



time under the Bail-In Legislation for the applicable EEA
Member  Country,  which  write-down and conversion powers are described in the
EU Bail-In Legislation Schedule.

﻿

SECTION 1.02. Computation of Time Periods. In
this  Agreement  and  the  other  Loan  Documents,  unless otherwise specified
herein or in such other Loan Document, in the computation of periods of time
from a specified date to a later specified date, the word "from" means "from and
including," the words "to" and "until" each mean "to but excluding" and the word
"through" means "to and including."

﻿

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with consistent with those applied in
the preparation of the financial statements refeITed to in Section 4.01(e)
("Applicable Accounting Rules"); provided that (a) if there is any change in
Applicable Accounting Rules from such principles applied in the preparation of
the financial statements refeITed to in Section 4.01(e), the Borrower shall give
prompt notice of such change to the Lender, (b) if the Borrower notifies the
Lender that the Borrower requests an amendment of any provision hereof  to
eliminate  the effect of any change in Applicable Accounting Rules (or
the  application  thereof) (or  if  the  Lender requests an amendment of any
provision hereof for such purpose), regardless of whether such  notice is given
before or after such change in Applicable Accounting Rules (or the application
thereof), then such provision shall be applied on the basis of Applicable
Accounting Rules as in effect  and  applied immediately before such change shall
have become effective  until such notice shall  have been withdrawn or such
provision is amended in accordance herewith.

﻿

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular  and  plural  forms of the terms defined. Whenever the
context may require, any pronoun shall  include  the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." The word "will"
shall be construed to have the same meaning and effect as the word "shall."
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument  or other document  as from  time to time
amended,  supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be  construed  to  include  such  Person's
successors and assigns, (c) the words "herein," "hereof' and "hereunder," and
words of similar  import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof,

(d)    all references herein to Articles, Sections, Exhibits and Schedules shall
be  construed  to  refer  to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified,  refer to such  law or regulation as
amended,  modified  or supplemented from time to time, and (f) the words
"asset'  and ''property"  shall  be construed  to  have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

﻿

SECTION 1.05. Currency Equivalents Generally.
Any  amount  specified  in  this  Agreement  (other  than  in  Articles II and
V) or any of the other Loan Documents to be in U.S. Dollars shall also
include  the equivalent of such amount in any currency other than U.S. Dollars,
such equivalent amount to  be determined at the rate of exchange quoted by
Citibank, N.A. in New York, New York at the close of business on the Business
Day immediately preceding any date of determination thereof, to prime banks in
New York, New York for the spot purchase in the New York foreign exchange market
of such amount in

U.S. Dollars with such other currency.

   



 

12

--------------------------------------------------------------------------------

 



ARTICLE II

﻿

AMOUNTS AND TERMS OF THE ADVANCE

﻿

SECTION 2.01. The Advance. The Lender agrees, on the terms and conditions
hereinafter set forth, to make a single advance ( an "Advance") to the Borrower
on any Business Day during the period from the Effective Date until the
Termination Date in an amount not to exceed U.S. $7,875,000.00 (the Lender's
"Commitment"). Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed.

﻿

SECTION 2.02.  Making  the  Advance.
 (a)  The  Borrowing  shall   be  made  on  notice,  given  not  later  than  11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed  Borrowing, by the Borrower to the Lender. The notice of borrowing (a
"Notice of Borrowing") shall be by telephone, confirmed immediately in writing,
or telecopier or electronic communication, in substantially the form of Exhibit
B hereto, specifying therein the requested date of such Borrowing. Upon
fulfillment of the applicable conditions set forth in A1ticle III, the Lender
will make the funds available to the Borrower  at the bank account specified on
the Notice of Borrowing. The Lender may make the Advance through its Affiliates.

﻿

(b) The Notice of Borrowing shall be irrevocable and binding on the Borrower.
The Borrower shall indemnify the Lender against  any loss, cost or
expense  incurred  by the Lender as a result of any failure to fulfill on or
before the date specified in the Notice  of  Borrowing  the  applicable
conditions set forth in Article III, including, , cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
the Lender to fund  the  Advance  when  such Advance, as a result of such
failure, is not made on such date.

﻿

SECTION 2.03. Termination or Reduction of the Commitments.

﻿

(a)    Mandatory.

﻿

(i)    The Lender's Commitment shall be automatically and
permanently  terminated  on the Termination Date.

﻿

(ii)    If (x) the B01rnwer shall fail to perform or observe
any  term,  covenant  or agreement contained in Section 5.0l(a)(ii) or 5.02
G)(ii), or (y) any representation or warranty made by the B01rnwer (or any of
its officers) in Section 4.0l(w), (x) or (y) shall prove to have been  incorrect
in any material respect when made or deemed made; then, in each case, the Lender
may  elect thereafter in its sole discretion, to terminate its Commitment upon
the giving of written notice thereof to the Borrower, and upon delivery of such
notice, the Borrower shall within  five  (5) Business Days, prepay the full the
outstanding principal amount of the Advance then outstanding, together with any
other amounts payable under the Loan Documents, together  with accrued  interest
to the date of such prepayment on the principal amount prepaid.

﻿

SECTION 2.04. Repayment. The Borrower shall repay to the Lender the
aggregate  principal  amount  of  the Advance on the following dates in the
amounts indicated below; provided, however, that  the Borrower  shall in any
case repay to the Lender on the Maturity Date an amount sufficient to repay the
outstanding principal amount of the Advance then outstanding:

   



 

13

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

 

 

 

Period

Date

Payment

Notional

0

3-0ec-19

$    -

$  7,875,000.00

1

3-Mar-20

$  207,237

$  7,667,763.00

2

3-Jun-20

$  207,237

$  7,460,526.00

3

3-Sep-20

$  207,237

$  7,253,289.00

4

3-0ec-20

$  207,237

$  7,046,052.00

5

3-Mar-21

$  207,237

$  6,838,815.00

6

3-Jun-21

$  207,237

$ 6,631,578.00

7

3-Sep-21

$  207,237

$  6,424,341.00

8

3-0ec-21

$  207,237

$ 6,217,104.00

9

3-Mar-22

$  207,237

$ 6,009,867.00

10

3-Jun-22

$  207,237

$ 5,802,630.00

11

6-Sep-22

$  207,237

$  5,595,393.00

12

5-0ec-22

$  207,237

$  5,388,156.00

13

3-Mar-23

$  207,237

$  5,180,919.00

14

5-Jun-23

$  207,237

$  4,973,682.00

15

5-Sep-23

$  207,237

$  4,766,445.00

16

4-0ec-23

$  207,237

$  4,559,208.00

17

4-Mar-24

$  207,237

$  4,351,971.00

18

4-Jun-24

$  207,237

$  4,144,734.00

19

3-Sep-24

$  207,237

$ 3,937,497.00

20

3-0ec-24

$3,937,497

$    -

﻿

SECTION 2.05. Interest.  (a) Scheduled  Interest.  The Borrower shall pay
interest on the  unpaid  principal  amount of the Advance owing to the Lender
from the date of such Advance until such principal amount shall  be paid in
full, at a rate per annum equal at all times during each Interest Period to the
sum  of (x) the Eurodollar Rate for such Interest Period  plus (y) the
Applicable Margin,  payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months  from the first
day of such Interest  Period  and  on the date such Advance shall be paid in
full.

﻿

(b)    Default Interest.  If any  principal  amount or  interest on the
outstanding  amount of the Advance is not paid when due , the Lender may require
the Borrower to pay interest ("Default Interest") on (i) the unpaid principal
amount  of the Advance  owing to the Lender,  payable in arrears on the dates
referred to in clause (a) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under this Agreement or
any other Loan Document that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full,  payable  in arrears on
the date such amount shall be paid  in full and on demand, at a rate per annum
equal at all times to
2%  per  annum  above  the  rate  per  annum  required  to  be  paid  on  the   Advance   pursuant  to
clause (a) above; provided, however, that following acceleration of the Advance
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Lender.

﻿

SECTION 2.06. Interest Rate Determination. (a) If, on or prior to the first day
of the Interest Period:

﻿

1. the Lender determines (which determination shall  be
conclusive  and  binding  on  the  Borrower absent manifest error) that, by
reason of circumstances affecting the London interbank Eurodollar market, the
Eurodollar Rate cannot be determined pursuant to the definition thereof, or

   



 

14

--------------------------------------------------------------------------------

 



ii. the Lender determines that for any reason in connection with any request for
a Eurodollar Rate Advance or a continuation thereof that Dollar deposits are not
being offered to banks  in  the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Advance 1,or (B)
the Eurodollar Rate for any requested Interest Period  with respect to a
proposed Eurodollar Rate Advance does not adequately and fairly reflect the cost
to such Lender of funding such Advance,

﻿

the Lender will promptly so notify the Borrower. Thereafter, the obligation of
the Lender to make or maintain Eurodollar Rate Advances shall be suspended until
the Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, or continuation of Eurodollar
Rate Advances.

﻿

(b)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advance in accordance with the provisions contained in
the definition of "Interest Period" in Section 1.01, the Borrower will be deemed
to have elected an Interest  Period  with a duration equal to the Interest
Period then ending.

﻿

SECTION 2.07. Prepayments. (a) Optional. The Borrower may, upon at  least  five
Business  Days'  irrevocable notice to the Lender stating the proposed date and
aggregate principal amount of the prepayment, and  if such notice is given the
Borrower shall, prepay the outstanding  principal  amount  of  the Advance  in
whole or in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of  at least U.S.
$500.000,00 or an integral multiple of U.S. $100.000,00 in excess thereof, (y)
each prepayment of the Advance shall be applied in direct order of maturity to
the remaining scheduled installments of principal and (z) the Borrower shall be
obligated to reimburse  the  Lender  in  respect thereof pursuant to section
7.04 (c).

﻿

SECTION 2.08. Increased Costs and Increased Capital.
(a)  Increased  Costs  Generally.  If any Change  in Law  shall:

﻿

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the  account  of, or credit extended or participated in by,
the Lender (except any reserve requirement reflected in the Eurodollar Rate);

﻿

(ii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) or (c) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

﻿

(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense (other than taxes) affecting this Agreement or
Advance made  by  the  Lender  or participation therein; and the result of any
of the foregoing shall be to  increase  the  cost  to the Lender of making,
converting to, continuing or maintaining the Advance or of maintaining its
obligation to make any such Advance, or to reduce the amount  of  any
sum  received  or  receivable by the Lender hereunder (whether  of
principal,  interest  or any other amount), then the Bo1rnwer will from time to
time, upon request by the Lender, pay to the Lender such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.(b) Capital Adequacy. If the Lender determines that any
Change in Law affecting the Lender or any lending office of the Lender or the
Lender's holding company, if any, regarding capital or liquidity

   



 

15

--------------------------------------------------------------------------------

 



requirements, has or would have the effect of reducing the rate of return
on  the Lender's  capital  or on the capital of the Lender's holding company, if
any, as a consequence of this Agreement, or the Commitment of the Lender or the
Advance made by the Lender to a level below that which the  Lender or the
Lender's holding company could have achieved but for such Change in Law
(taking  into consideration the Lender's policies and the policies of the
Lender's holding  company  with respect to capital adequacy), then the Borrower
will from time to time, upon request by the Lender, pay to the Lender such
additional amount or amounts as will  compensate  the  Lender  or  the Lender's
holding company for any such reduction suffered.

﻿

(b)    Certificates for Reimbursement. A certificate of the Lender setting
forth  the amount or amounts necessary to compensate the Lender
or  its  holding  company  as  specified  in paragraph (a) of this Section and
delivered to the Borrower, shall be conclusive and binding for  all purposes,
absent manifest error; provided however that if the Lender receives any amount
exceeding the necessary amount to compensate the Lender, such amount in excess
shall be returned  to the Borrower within three (3) Business Days. The Borrower
shall pay the Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

﻿

(c)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender's right to demand such compensation; provided that the Borrower shall not
be required to compensate the Lender pursuant to this Section for any increased
costs incurred or reductions suffered  more  than three (3) months  prior  to
the date that the Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of the Lender's intention to claim
compensation therefor  (except  that,  if the Change  in Law giving rise to such
increased costs or reductions  is retroactive,  then the
three-month  period  referred to above shall be extended to include the period
of retroactive effect thereof).

﻿

SECTION 2.09. Illegality. Notwithstanding any other provision of this Agreement,
if the Lender determines that a Change in Law makes it unlawful, a Governmental
Authority asserts that it is unlawful, for the Lender to perform its obligations
hereunder to make the Advance or to fund or maintain the Advance hereunder, or
any Governmental Authority has imposed material restrictions  on the
authority  of the Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank Eurodollar market, then the Lender shall promptly notify
the Borrower thereof, following which (a) until the Lender notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Lender to make the Advance shall be suspended  and (b) if the
Lender shall so request in such notice or if such Change in Law or such
restrictions shall so mandate, the Borrower shall prepay in full the then
outstanding  principal amount of the Advance, together with accrued interest
thereon and all other amounts payable by the Borrower under this Agreement, on
or before such date as shall be mandated by such Change in  Law or such
restrictions. If it is lawful for the Lender to maintain its Advance through the
last day of the Interest Period then applicable to such Advance, such prepayment
shall be due on such last day. Notwithstanding  the foregoing, in the event that
the Lender has notified the Borrower that it  is not  unlawful  for such  Lender
to maintain Advance accruing interest at a rate determined by reference to the
Base Rate, (i) each Eurodollar Rate Advance held by the Lender will
automatically, upon such election, convert into a Base Rate Advance and (ii) the
obligation of the Lender to make or maintain Eurodollar Rate Advance shall be
suspended, in each case until the Lender shall notify the Borrower that the
Lender has determined that the circumstances causing such suspension no longer
exist.

﻿

SECTION 2.10. Payments and Computations. (a)  The Borrower  shall  make
each  payment or amount  due  under this Agreement, each Note and the other Loan
Documents, without giving effect to any right of  counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in freely
transferable lawful money of the United States to the Lender at its Account No.
10980495, which the

   



 

16

--------------------------------------------------------------------------------

 



Lender maintains with Citibank, N.A., 388 Greenwich Street, New York, NY 10013,
United States of America, ABA No. 021000089, Account Name: CITIBANK IBF,
Reference[•] in same day funds.

﻿

(b)    The Borrower hereby authorizes the Lender  and each of its
Affiliates,  if and to  the extent payment owed to the Lender is not made when
due hereunder or under any Note held by the Lender, to charge from time to time
against any or all of the Borrower's accounts with the Lender or such Affiliate
any amount so due.

﻿

﻿

(c)    All computations of interest shall be made by the Lender on the basis of
a year of 360 days in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment  fees are  payable. Each determination by the Lender of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

﻿

(d)    Whenever any payment or amount due under this Agreement, any Note or any
other Loan Document shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall  in such case be included  in  the computation of
payment of interest; provided, however, that, if such extension  would cause
payment  of interest on or principal of the Advance to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day .

﻿

SECTION 2.11.  Taxes.  (a)    Defined Terms. For purposes of this Section 2.12,
the term "applicable law" or ''Applicable Law" includes FATCA.

﻿

(b)    Payments Free of Taxes. Any and all payments by or on  account  of  any
obligation of the Borrower under any Loan Document shall be made free and clear
of and  without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the  full  amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable  law and, if  such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient  receives  an  amount equal
to the sum it would have received had no such deduction or withholding been
made.

﻿

(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law or at
the  option  of  the  Lender timely reimburse it for the payment of, any Other
Taxes

﻿

(d)    Indemnification by the Borrower. The Borrower shall indemnify the Lender,
within ten (30) days after written demand therefor, for the full amount of
any  Indemnified  Taxes (including Inde1m1ified Taxes imposed or asserted on or
attributable to amounts payable under  this Section) payable or paid by the
Lender or required to be withheld or deducted from a  payment  to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Inde1Mified Taxes were correctly or legally imposed  or asserted by the
relevant Governmental  Authority. A certificate as to the amount of
such  payment or liability  delivered  to the Borrower  by the Lender shall be
conclusive absent manifest error.

   



 

17

--------------------------------------------------------------------------------

 



(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant  to this Section 2.11, the
Borrower  shall deliver to the Lender  the original or a certified copy of a
receipt issued  by such Governmental  Authority evidencing  such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender. In the case of any payment hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines in its good faith interpretation of
applicable law that no Taxes or Other Taxes are payable in respect thereof, or
if Lender and the Borrower do not agree on a determination of the Taxes or Other
Taxes payable in respect thereof, the Borrower shall, at the Lender's request,
furnish, or  shall cause such payor to furnish, to the Lender an opinion of
counsel acceptable to the Lender supporting the Borrower's position, in any case
notwithstanding the Borrower's  obligations  in respect of Taxes or Other Taxes
as set forth in this Section 2.11. For purposes of this Section 2.11, the terms
"United States" and "United States person" shall have the meanings specified in
Section 770 I of the Internal  Revenue Code.

﻿

(t)    Status of Lender. If the Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document it shall upon written reasonable request of the Borrower (but only if
the Lender is lawfully able to do so) use commercially reasonable efforts to
provide within a reasonable time the Borrower with such forms, documents or
other certifications, appropriately completed and executed, as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation shall not be required
if in the Lender's reasonable judgment such completion, execution or submission
would subject the Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of the Lender.

﻿

Survival. Each patty's obligations under this Section 2.11 shall survive any
assignment of rights by the Lender, the termination of the Commitments  and  the
repayment,  satisfaction or discharge of all obligations under any Loan
Document.

﻿

SECTION 2.12. Mitigation Obligations. If the Lender requests compensation under
Section 2.08, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to the Lender or any  Governmental Authority for the account
of the Lender pursuant to Section 2.11, then the Lender shall (at the
request  of  the Borrower) use reasonable efforts to designate a different
Lending Office for funding or booking its Advance hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of the Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.08 or 2.11,
as the case may be, in the future, and (ii) would not subject the Lender to any
unreimbursed cost or expense and  would  not otherwise  be disadvantageous to
the Lender. The Borrower hereby agrees to pay all costs and expenses incurred by
any  Lender  in connection with any such designation or assignment.

﻿

SECTION 2.13. Use of Proceeds. The proceeds of the Advance shall be available
(and the Borrower agrees that it shall use such proceeds) to refinance existing
debt borrowed from the Lender.

﻿

SECTION 2.14. Notes. (a) The Advance shall be evidenced by a Note. Each Note
shall (1) be issued  by  the Borrower, (2) be payable to the Lender and be dated
the Closing Date, (3) be in a stated principal amount equal to the Advance made
on the Closing Date, (4) provide the amortization schedule for the relevant
Advances, (5) bear interest as provided in this Agreement, and (6) be in
English. The date and amount of each payment of principal and interest made on
the Advances  shall  be recorded  by the Lender on its  books, which
recordations shall, in the absence of manifest error, be conclusive as to
such  matters; provided, that the failure of the Lender to make any such
recordation or any error therein shall not limit or

   



 

18

--------------------------------------------------------------------------------

 



otherwise affect the obligations of the Borrower hereunder or under any Note.
Upon the request of the Lender, the borrower shall, no later than (5) Business
Days following the date of any such request, issue  one or more new Notes to
reflect any change in the interest rate applicable to the Advance or  any
assignment of the Lender's commitment. Each new Note shall be executed before a
notary public in the Local Country. The issuance, execution and delivery of any
Note pursuant to this Agreement shall not be,  or be construed as, a novation
with respect to this Agreement or any other agreement between the Lender and the
B01rnwer and shall not limit, reduce or otherwise affect the obligations or
rights of the Borrower under this Agreement, and the rights and claims of the
Lender under any Note shall not replace  or supersede the rights and claims of
the Lender under this Agreement.

﻿

(b)    Notwithstanding discharge in full of any Note, if the amount
(including,  without  limitation, Default Interest and additional amounts with
respect to Taxes due pursuant to Section 2.11 of this Agreement and others in
connection therewith) paid or payable to the Lender under such Note (whether
arising from the enforcement thereof in the Local Country or otherwise) is less
than the aggregate of amounts and payments due and payable to the Lender in
accordance with this Agreement with  respect to the Advance, or portion thereof,
evidenced by such Note, the Borrower agrees, to the fullest extent it may
effectively do so, to pay to the Lender upon demand such difference in
accordance with Section 2.10 hereunder and as otherwise specified in this
Agreement.

﻿

ARTICLE III

﻿

CONDITIONS TO EFFECTIVENESS AND LENDING

﻿

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.  Section
2.01 of this Agreement  shall become effective on and as of the first date (the
"Effective Date") on which the following conditions precedent have been
satisfied:

﻿

(a)    There shall have occurred no Material
Adverse  Change  since  September  30, 2019 or any material adverse change in
the political, economic of financial condition  of  the  Local Country.

﻿

(b)    There shall exist no action, suit, investigation, litigation or
proceeding affecting  the Borrower or any of its Subsidiaries pending or
threatened before any Governmental Authority or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby or thereby.

﻿

(c)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby (including, without
limitation, exchange control approvals and any other consents required or
advisable from the central bank of the Local Country) shall have been obtained
(without the imposition  of any conditions that are not acceptable  to the
Lender) and shall remain in effect, and no law or regulation shall be applicable
in the reasonable judgment of the Lender  that restrains, prevents or imposes
materially adverse conditions upon the transactions contemplated hereby or
thereby. The Borrower shall make all necessary registrations and filings with
the Colombian Central Bank no later than the Advance date.

﻿

(d)    The Borrower shall have notified the Lender in writing as to the proposed

Effective Date.





 

19

--------------------------------------------------------------------------------

 



(e)    The Borrower shall have paid all accrued fees and expenses of the Lender
(including the accrued fees and expenses of counsel to the Lender).

﻿

(f)    On the Effective Date, the following statements shall be true and the
Lender shall have received a certificate signed by a duly authorized officer of
the B01rnwer, dated the Effective Date, stating that:

﻿

(i)    The representations and warranties contained in Section 4.01 and in each
other Loan Document are true and correct in all material respects on and as
of  the Effective Date, and

﻿

(ii)    No event has occurred and is continuing that constitutes a Default.

﻿

(g)    The Lender shall have received on or before the Effective Date  the
following, each dated such day, in form and substance satisfactory to the
Lender:

﻿

(i)    This Agreement, duly executed by the Borrower and the Lender.

﻿

(ii)    Ce11ified copies of the (A), a certificate of existence and legal
representation ("certificado de existencia y  representaci6n legal';( the
"Certificate") of the Borrower issued by the Chamber of Commerce of Bogota; and
(B) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document, and a ce11ificate of the
Secretary or an Assistant Secretary of the B01rnwer certifying the absence of
any change or amendment to the Constituent Documents of the Borrower since the
date the Certificate was issued.

﻿

(iii)    A ce11ificate of the Secretary or an Assistant Secretary or ad hoc
Secretary of the B01rnwer certifying the names and true signatures of the
officers of the Borrower included as legal representatives in the Ce11ificate
and therefore authorized to sign each Loan Document to which it is or is to
become a  party and the  other documents  to be delivered hereunder and
thereunder.

﻿

(iv)    A letter from the Process Agent indicating its acceptance of the
appointment by the Borrower pursuant to Section 7.l O.

﻿

(h)    All documentation and other information required by bank regulatory
authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including the Patriot Act, requested (at least three (3)
Business Days prior to  the Effective  Date) by the Lender shall have been
received by the Lender.

﻿

SECTION 3.02. Conditions Precedent to the Borrowing.

﻿

The obligation of the Lender to make the Advance on the occasion  of the
Borrowing  shall  be subject to the conditions precedent that:

﻿

(i)    the Effective Date shall have occurred;

﻿

 (ii)     the Lender shall have received a Notice of Borrowing as required by
Section 2.02(a);





 

20

--------------------------------------------------------------------------------

 



(iii)     the Lender shall have received at the Closing Date the Note evidencing
such

Advance

(iv)    the representations and warranties contained in Section 4.01 and in each
other Loan Document are correct in all material respect on and as of the date of
such Borrowing,  before and  after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though  made on and as of such date;

﻿

(v)    no event has occurred and is continuing, or would result from such
B01rnwing or from the application of the proceeds therefrom, that constitutes a
Default;

﻿

(vi)    there shall have occurred no Material Adverse Change since September 30,
2019

since the Effective Date; and

﻿

(vii)    the Lender shall have received such other approvals, opinions or
documents as the Lender may reasonably request.

﻿

The delivery of a Notice of Borrowing and the acceptance by the
Borrower  of  the proceeds of the Advance shall  constitute  a representation
and  warranty  by the Borrower  that on the date of such Advance (both
i1mnediately before and immediately after giving effect to such Advance) the
conditions contained in this Article III have been satisfied or waived.

﻿

ARTICLE IV

﻿

REPRESENTATIONS AND WARRANTIES

﻿

SECTION  4.01.  Representations  and   Warranties   of the  Borrower.    The
Borrower represents and warrants as follows:

﻿

(a)    The Borrower is a Simplified Stock
Corporation  duly  organized,  validly  existing under the laws of the Local
Country and has all requisite corporate power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own,
lease and operate its prope11ies and to carry on its business as now conducted
and as proposed to be conducted.

﻿

(b)    The execution, delivery and performance by the B01rnwer of this Agreement
and each other Loan Document, and the consummation of the transactions
contemplated hereby, are within the Borrower's organizational powers, have been
duly authorized by all necessary organizational action, and do not (i)
contravene the Borrower's Constituent Documents, (ii) violate any applicable
law, rule, regulation (including, without limitation, Regulation X of the Boards
of Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of
any contractual restriction binding on or affecting the Borrower or any of its
prope11ies, or (iv) result in the creation or imposition of any Lien on any
assets of the Borrower.

﻿

(c)    Except for the registration of this Agreement with the Colombian Central
Bank, no authorization or approval or other action by, and no notice to or
filing with, any  Governmental Authority or regulatory body or any other third
party is required for (i) the due execution, delivery and performance by the
Borrower of any Loan Document to which it is or is to  be a  party  or (ii) the
exercise by the Lender of its rights under any Loan Document.

﻿

(d)    This Agreement has been, and each other Loan Document when delivered
hereunder has been or will have been, duly executed and delivered by the
Borrower. This Agreement is, and each

   



 

21

--------------------------------------------------------------------------------

 



other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms.

﻿

(e)    (i) The Consolidated balance sheet of the Borrower as at
December  31,  2018,and  the related Consolidated statements of income and cash
flows of the Borrower for  the fiscal year then ended, accompanied by an opinion
of Ernst & Young Audit  S.A.S. independent  public  accountants, and included in
the latest report filed by the Borrower and the Consolidated balance sheet of
the Borrower as at August 31, 2018, and the related statements  of income and
cash flows of  the Borrower for the nine months then ended, duly certified by
the chief financial officer of the Borrower, copies of which have been furnished
to the Lender, fairly present, subject, in the case of said balance sheet as at
August 31,
2018,  and  said  statements  of  income  and  cash  flows  for  the  nine
months  then  ended, to year-end audit adjustments, the Consolidated
financial  condition  of the Borrower  as at such  dates and the Consolidated
results of the operations of the Borrower  for the  periods ended on such dates,
all  in accordance with Applicable Accounting Rules consistently applied. The
Borrower has no liabilities, obligations or commitments of a type required to be
reflected on a balance  sheet  prepared  in accordance with Applicable
Accounting Rules except: (i) those which are adequately reflected or reserved
against in the Consolidated balance sheet as at December 31, 2018 and (ii) those
which have been incurred in the ordinary course of business since December 31,
2018  and  which  are not  material in amount.

﻿

(ii)    Since September 30, 2019, there has been no Material Adverse Change.

﻿

(f)    There is no pending or threatened action, suit, investigation, litigation
or proceeding, including, without limitation, any Environmental Action,
affecting the Borrower before any Governmental Authority or arbitrator that (i)
could be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.

﻿

(g)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the U.S. Federal Reserve System), and no
proceeds of the Advance will be used for any purpose which violates or is
inconsistent with the provisions of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System or to purchase or carry
any  margin  stock  or to extend credit to others for the purpose of purchasing
or carrying any margin stock or to refinance or refund Debt originally incurred
for such purpose.

﻿

(h)    The Borrower has filed, has caused to be filed or has been included in
all Tax returns (national, departmental, local, municipal and foreign) required
to be filed and has  paid all Taxes due with respect to the years covered by
such returns. The charges, accruals and reserves on the books of  the Borrower
and its Subsidiaries in respect of Taxes or other governmental charges are
adequate in accordance with Applicable Accounting Rules.

﻿

(i)    The Borrower is in compliance with all Applicable Laws and requirements
of all Governmental Authorities (including, without limitation, all
governmental  licenses, certificates, permits, franchises and other governmental
authorizations and approvals necessary to the ownership of its properties or to
the conduct of its business, Environmental Laws, and laws with respect to social
security and pension fund obligations) , in each case except to the extent
that  failure  to  comply therewith could not reasonably be expected to have a
Material Adverse Effect.

﻿

(i)    (i)     The  Borrower  have good  and sufficient  legal title to all its
assets and  properties   that are material to its businesses, except for minor
defects in title that do not interfere with their

   



 

22

--------------------------------------------------------------------------------

 



ability to conduct their respective businesses as currently conducted or to
utilize such  properties  for their intended purposes,  and, to the best of its
knowledge,  none of such  assets or properties is subject  to any Liens, except
those listed on Schedule 4.0l(z) and as otherwise permitted by Section 5.02(a).

﻿

(ii)    The properties of the Borrower are insured with financially sound and
reputable insurance companies (not being Affiliates thereof), in such amounts,
with  such  deductibles  and covering such risks as are customarily maintained
by Persons engaged in a similar business, owning similar properties and
operating in similar localities where the Borrower and its Subsidiaries maintain
their principal places of operations.

﻿

(k)    The Borrower own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without  conflict  in  any
material respects with the rights of any other Person. No slogan or other
advertising device, product, process, method, substance, pat1 or other material
now employed, or now  contemplated  to  be employed, by any of the Borrower or
its Subsidiaries infringes upon any rights held by any  other  Person. No claim
or litigation regarding any of the foregoing is pending or, to the knowledge of
the Borrower, threatened.

﻿

(l)    No income, stamp or other taxes (other than taxes on, or measured by, net
income or net profits) or levies, imposts, deductions, charges, compulsory loans
or withholdings whatsoever  are or  will be, under applicable law in the Local
Country, imposed, assessed, levied or collected by the Local Country or any
political subdivision or taxing  authority  thereof or therein  either (i) on or
by virtue of the execution or delivery of any Loan Document or (ii) on any
payment to be made by the Borrower pursuant to any Loan Document.

﻿

(m)    Each Loan Document is in proper legal form under the law of the Local
Country for the enforcement thereof against the Borrower under the law of the
Local Country;  provided  that, in the event of enforcement in the courts of the
Local Country, any public document issued outside  of the Local Country must be
notarized and apostilled and a translation of this Agreement into Spanish,
prepared by an official translator, shall be required. To ensure the legality,
validity, enforceability or admissibility in evidence of any Loan Document in
the Local Country (except  for  the  official translation into Spanish of any
such document by an official translator, if executed in a  foreign language), it
is not necessary that this Agreement or any other Loan Document  or any  other
document be filed or recorded with any com1 or other authority in the Local
Country or that any stamp or similar tax be paid on or in respect of this
Agreement or any other Loan Document, in addition to those requirements set
forth by Colombian Central Bank and the applicable Colombian foreign exchange
regulation. The submission  to jurisdiction,  appointment  of the
Process  Agent, consents  and  waivers by the Borrower in Section 7.10 of the
Agreement are valid and irrevocable.  It  is  not  necessary  in order for the
Lender to enforce any rights or remedies  under the Loan Documents  or
solely  by  reason of the execution, delivery and performance by the Borrower of
the Loan Documents that the Lender be licensed or qualified with any
Governmental Authority in the Local Country, or be entitled to carry on business
in any of the foregoing.

﻿

(n)    The Borrower is not subject to regulation under any other law, treaty,
rule or regulation or determination of an arbitrator or court or other
Governmental Authority that  limits its ability to incur any indebtedness under
this Agreement or any Note.

﻿

(o)    The Borrower is subject to civil and commercial law with  respect to its
obligations  under the Loan Documents, and the execution, delivery and
performance by the Borrower of the Loan Documents constitute private and
commercial acts (jure gestionis acts)rather than public or

   



 

23

--------------------------------------------------------------------------------

 



governmental acts Oure imperii acts). None the Borrower or any its respective
properties has any immunity from jurisdiction  of any court or from set-off or
any legal  process (whether through service  or notice, attachement prior to
judgment, attachement in aid of execution,  execution  or  otherwise) under the
laws of the Unites States, the Local Country or any other  relevant
jurisdiction  in respect  of  its obligations under the Loan Documents.

﻿

(p)    The Borrower's obligations under this Agreement and each Note constitute
direct, unconditional, unsubordinated and unsecured obligations of the Borrower
and do rank and will rank  pari passu in priority of payment and in all other
respects with all other unsecured and unsubordinated Debt of the Borrower.

﻿

(q)    The obligations of the Borrower under the Loan Documents are not subject
to any defense, set-off or counterclaim by the Borrower or any circumstance
whatsoever which might  constitute  a legal or equitable discharge from its
obligations thereunder.

﻿

(r)    The Borrower, a nonbank entity located outside the United States,
understands that it is the policy of the Board of Governors of the U.S. Federal
Reserve System that extensions of credit by international banking facilities (as
defined in Section 204.8(a) of Regulation D) may be used only to finance the
non-U.S. operations of a customer (or its foreign affiliates)
located  outside  the  United States as provided in Section 204.8(a)(3)(vi) of
Regulation D. Therefore, the Borrower acknowledges that the proceeds of the
Advance by the International Banking Facility of the
Lender  will  be  used  solely to finance the Borrower's operations outside the
United States or that of the Borrower's foreign affiliates.

﻿

(s)    The Borrower is not required to register as an "investment company", as
such term is defined in the Investment Company Act of 1940, as amended.

﻿

(t)    No information, exhibit or report furnished  by or on  behalf of the
Borrower  to the Lender in connection with the negotiation of the Loan Documents
or pursuant to the terms of any Loan Document contained any untrue statement of
a material fact or omitted to  state  a  material  fact necessary to make the
statements made therein not misleading.

﻿

(u)    The Borrower is Solvent.

﻿

(v)    The Borrower, and to the knowledge of the Borrower after due inquiry, its
parents are conducting its business in compliance with Anti-Corruption Laws. The
Borrower and its directors, officers and employees and, to the knowledge of the
Borrower after due inquiry, its parents, affiliates, agents and other Persons
acting for the benefit of the Borrower, are in compliance with all applicable
Anti-Corruption Laws and are not under investigation for or being charged with
any violation of any applicable Anti-Corruption Laws, in each case, except as
disclosed to the Lender by the Borrower in writing. The Borrower and its
respective directors, officers and employees  after  due  inquiry,  its parents,
Affiliates and agents are in compliance with all applicable Sanctions. The
Borrower has implemented and maintains in effect policies and procedures to
ensure compliance  by the Borrower, and its directors, officers, employees,
Affiliates and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.

﻿

(w)    None of the Borrower s or any of is respective directors, officers, or
employees or, to the knowledge of the Borrower after due inquiry or its parents
or agents are a Sanctioned Person, or  located, organized or resident in a
Sanctioned Jurisdiction.

   



 

24

--------------------------------------------------------------------------------

 



(x)    The operations of the Borrower, and to the  knowledge  of the
Borrower  after due inquiry, its parents are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements, as amended, the applicable money laundering statutes of all
jurisdictions where the Borrower and its parents conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental or regulatory
agency (collectively, the "Anti-Money Laundering Laws"), and no action, suit or
proceeding by or before any court or Governmental Authority or body or  any
 arbitrator  involving the Borrower or any of its Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Borrower
after due inquiry, threatened.

﻿

(y)    Set forth on Schedule 4.0l(z) hereto is a complete and accurate list of
all Liens on the property or assets of the Borrower and each of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of the Borrower or such Subsidiary subject thereto.

﻿

(z)    Set forth on Schedule 4.0l(aa) hereto  is a complete  and  accurate  list
of all Existing  Debt of the Borrower and each of its Subsidiaries, showing as
of the date hereof the obligor, the creditor and the principal amount
outstanding thereunder. Neither the Borrower nor any of its Subsidiaries is in
default in any manner under any  provision  of the Existing Debt, where such
default could  reasonably be expected to result in a Material Adverse Effect.

﻿

(aa)Under current laws and regulations of the Local Country and each political
subdivision thereof, all interest, principal, premium, if any, and
other  payments  due or to be made on the Advance or otherwise pursuant to the
Loan Documents may be freely transferred out of the Local Country and  may be
paid in, or freely conve1ied into, U.S. Dollars, subject to compliance with
foreign exchange regulations in the Local Country.

﻿

(bb)    To its knowledge, no payments or other consideration provided to the
Lender in satisfaction of or on account of the Borrower's obligations under this
Agreement, any Note  or  any  other Loan Document were derived from criminal or
other illegal activity.

﻿

(cc)    No Default or Event of Default has occurred and is continuing.

﻿

ARTICLE V

﻿

COVENANTS OF THE BORROWER

﻿

SECTION  5.01. Affirmative  Covenants.    So long as the Advance shall remain
unpaid, any obligation of the Borrower under any Loan Document shall remain
outstanding or the Lender shall have any Commitment hereunder, the Borrower
will:

﻿

(a)    Compliance with Laws, Etc. (i) Comply, (A) with all applicable
Anti-Corruption Laws, (B) with all Sanctions and (C) in all material respects,
with all  other  Applicable  Laws,  such  compliance to include, without
limitation, compliance with Environmental Laws; and (ii) implement, maintain and
continue to maintain in effect, and enforce, policies and procedures to ensure
compliance by the Borrower, and its respective directors, officers, employees,
Affiliates and agents with Anti­ Corruption Laws, Anti-Money Laundering Laws and
all applicable Sanctions.

﻿

(b)    Payment  of Taxes.  Etc.   Pay  and  discharge,    before  the  same
shall  become delinquent, (i) all Taxes and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided,  however, that
the Borrower shall  not  be required  to pay or discharge  any such Tax
or  claim

   



 

25

--------------------------------------------------------------------------------

 



that is being contested in good faith and by proper proceedings  and  as
to  which appropriate  reserves are being maintained, unless and until any Lien
resulting therefrom attaches to its property  and  becomes enforceable against
its other creditors.

﻿

(c)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar  businesses  and  owning similar properties in the
same general areas in which the Bo1Tower operates.

﻿

(d)    Preservation of Organizational Existence, Etc. Preserve and maintain, ,
its organizational existence, rights (charter and statutory), permits,
approvals, licenses, privileges and  franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(c); provided, further, that the Borrower shall
not  be required to preserve any right or franchise if the Board  of Directors
of the  Borrower shall determine that the preservation thereof is no longer
desirable in the conduct  of the business  of the Borrower,  as the case may be,
and that the loss thereof is not disadvantageous in any material
respect  to  the Borrower, such Subsidiary or the Lender.

﻿

(e)    Visitation Rights. At any reasonable time and  from time to
time  but  no  more than once per quarter, permit the Lender or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and  visit the prope1iies  of, the
Borrower,  and to discuss the affairs, finances and accounts of the Borrower
with any of their officers or directors and with their independent certified
public accountants.

﻿

(f)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with Applicable  Accounting Rules in
effect from time to time.

﻿

(g)    Maintenance of Properties, Etc. Maintain and preserve, all of  its
prope1iies that are used  or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

﻿

(h)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm's-length transaction with a Person not an Affiliate.

﻿

(i)    Repotiing Requirements. Furnish to the Lender:

﻿

(i)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at  the  end  of  the  previous fiscal year and ending with
the end of such quarter, duly certified (subject  to year-end  audit
adjustments) by the chief financial officer of the Borrower as
having  been  prepared in accordance with Applicable Accounting Rules.

﻿

(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the

   



 

26

--------------------------------------------------------------------------------

 



Borrower and its Subsidiaries, containing Consolidated  and
consolidating  balance sheets of the Borrower and its Subsidiaries as of the
end  of such  fiscal year  and  Consolidated and consolidating statements of
income and cash flows of the Borrower and  its  Subsidiaries for such fiscal
year, in each case accompanied by an opinion  acceptable  to  the Lender by
Ernst & Young Audit S.A.S. or other independent public accountants acceptable to
the Lender (without a "going  concern"  or  like  qualification  or exception
and without any qualification or exception as to the scope of such audit). as
soon as available and in any event no later than 90 days after the end of each
fiscal year of the Borrower, forecasts prepared by management of the Borrower,
in form satisfactory to the Lender, of balance sheets, income statements and
cash  flow  statements  on  a monthly basis for the fiscal year following such
fiscal year then ended and on an annual basis for each fiscal year thereafter
until the Maturity Date;

﻿

(iii)    as soon as possible and in any event within five (5) Business
Days  after the occurrence of each Default continuing on the date of such
statement,  a statement  of  the chief financial officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

﻿

(iv)    promptly after the commencement thereof, notice of all actions and
proceedings before any Governmental Authority or arbitrator affecting the
Borrower  or  any of its Subsidiaries of the type described in Section 4.0l(t);

﻿

(v)    such other information respecting the Borrower or any of its Subsidiaries
as the Lender may from time to time reasonably request;

﻿

SECTION 5.02. Negative Covenants. So long as the Advance shall remain unpaid,
any obligation of the Borrower under any Loan Document shall remain outstanding
or the Lender shall have any Commitment hereunder, the Borrower will not:

﻿

(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, other than:

﻿

(i)    Permitted Liens,

﻿

(ii)    purchase money Liens upon or in any real property  or  equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or  Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real  property  or
equipment being acquired, and no such extension, renewal or replacement shall
extend to  or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced, provided, further, that the aggregate principal
amount of  the  indebtedness secured by the Liens referred to in this clause
(ii) shall not exceed the amount specified therefor in Section 5.02(d)(iii) at
any time outstanding,

   



 

27

--------------------------------------------------------------------------------

 



﻿

(iii)    the  Liens  existing  on  the   Effective   Date   and   described   on
Schedule 5.02(a) hereto,

﻿

(iv)    other Liens securing Debt in an aggregate principal amount not to
exceed U.S. $500,000.00 (or its equivalent in other currencies) at any time
outstanding, and 

﻿

(v)    the  replacement,  extension  or  renewal  of  any  Lien  permitted  by
clause (iii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the
amount  or  change  in  any direct or contingent obligor) of the Debt secured
thereby.

﻿

(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, except that the Borrower may  merge with any
other Person so long as the Borrower is the surviving corporation; provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.

﻿

(c)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required by Applicable Accounting Rules.

﻿

(d)    Sales, Etc. of Assets. Consummate any Asset Sale, except (i) sales of
inventory in the ordinary course of its business, (ii) in a transaction
authorized by subsection (c) of this Section and (iii)    sales of assets for
fair value in an aggregate amount not to exceed U.S.$25,000,000.00 (or the
equivalent in other currencies) in any year, provided that in the case of the
sale of any asset in a single transaction or a series of related transactions in
an  aggregate  amount  exceeding  U.S.$12,500,000.00 (or the equivalent in other
currencies), the fair value of such asset shall have been determined in good
faith by the General Shareholders Assembly of the Borrower and (iv) sales of
assets for fair value in an aggregate amount exceeding $25,000,001,00 (or the
equivalent in other currencies) in any year, subject to the previous approval of
the Lender.

﻿

(e)    Change in Nature of Business. Make, or permit any of its Subsidiaries  to
make,  any material change in the nature of its business as carried on at the
date hereof.

﻿

(t) Change in nature of business. Make, or permit any
of  its  Subsidiaries  to  make,  any  material change in the nature of its
business as carried on at the date hereof.

﻿

(g)    Amendment of Constituent Documents. Amend its Constituent Documents in
any respect which would reasonably be expected to have a Material Adverse
Effect.

﻿

(h)    Use of Proceeds.

﻿

(i)    Use the proceeds of the Advance except in accordance with Section 2.13.

﻿

(ii)    Directly or indirectly, use any part of any proceeds of the Advance  or
lend, contribute, or otherwise make available such proceeds, or shall permit any
of its parents or Subsidiaries, or any of its or their
respective  directors,  officers,  or employees, or to the knowledge of the
Borrower after due inquiry, the Affiliates or agents of the Borrower or any of
its or their respective Subsidiaries, directly or indirectly,  to use any  part
of any proceeds of the Advance or lend, contribute, or otherwise make available
such

   



 

28

--------------------------------------------------------------------------------

 



proceeds, in each case, (A) to fund or facilitate any activities or business of
or with any Person that, at the time of such funding or facilitation, is a
Sanctioned Person, (B) to fund or facilitate any activities or business of or in
any Sanctioned Jurisdiction, (C) in any manner that would result in a violation
by any Person of Sanctions, or (D) in violation of applicable law,
including,  without limitation, Anti-Corruption Laws. (iii) Use    the proceeds
of the Advance other than to finance the non-U.S. operations of the Borrower or
the Borrower's Affiliates located outside the United States.

﻿

ARTICLE VI

﻿

EVENTS OF DEFAULT

﻿

SECTION 6.01. Events of Default. If any of the following events ("Events of
Default") shall occur and be

continuing:

﻿

(a)    the Borrower shall fail to pay (i) when and as required to be paid
herein, any principal  of  the Advance when the same becomes due and payable, or
(ii) any interest on the Advance  or shall  fail to make any other payment of
fees or other amounts under any Loan  Document,  in each  case  under this
clause (ii), within three days after when the same becomes due and payable; or

﻿

(b)    any representation or warranty made by the Borrower (or any of
its  officers)  herein  or under or in connection with any Loan Document shall
prove to have been incorrect in any material respect when made; or

﻿

(c)    (i) the Borrower shall fail to perform or observe any
term,  covenant  or  agreement  contained in Section 5.0l(a)(ii), (d), (e) or
G)(iv), or 5.02, or (ii) the Borrower shall fail to perform or observe any other
term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 or more
days after the earlier of the date on which (A) any officer of the Borrower
becomes aware of such failure or (B) written notice thereof shall have been
given to the Borrower by the Lender; or

﻿

the Borrower or any of its Subsidiaries shall fail to pay any principal of,
premium of, interest on, or any other amount payable in respect of, any Debt
that is outstanding in a principal or notional amount  of at  least U.S.
$2,000,000.00 (or its equivalent in other currencies) in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and  such  failure shall  continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Debt, or any other event shall occur or condition shall exist under any
agreement or instrument  relating  to any such  Debt and shall continue after
the applicable grace period, if any, specified
in  such  agreement  or  instrument, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof  to cause such  Debt to
mature; or any such Debt shall be declared to be due and payable, or required
to  be prepaid  or redeemed  (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made,
in  each  case  prior to the stated maturity thereof, or the Borrower shall
generally not pay its debts as such  debts  become  due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors;  or any proceeding shall be
instituted  by or against the B01rnwer seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial pmi of its property and, in the case of any such
proceeding instituted against it (but not

   



 

29

--------------------------------------------------------------------------------

 



﻿

instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 or more
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its  property) shall  occur; or the B01rnwer or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
fo1th above in this subsection (e);

﻿

(d)    or

﻿

(e)    judgments or orders for the payment of money in excess of U.S.
$2,000,000.00 (or its equivalent in other currencies) in the aggregate shall be
rendered against the Borrower and either (i) enforcement proceedings shall have
been commenced by any creditor  upon such judgment  or order or (ii) there shall
be any period of 30 or more consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect; or

﻿

(f)    any non-monetary judgment or order shall be rendered against the Borrower
that could be reasonably expected to have a Material Adverse Effect, and there
shall be any period of 30 or more consecutive days during which a stay of
enforcement of such judgment or order,  by  reason  of  a pending appeal or
otherwise, shall not be in effect; or

﻿

(g)    the obligations of the Borrower under any Loan Document shall fail to
rank at least pari passu with all other unsecured and unsubordinated Debt of the
Borrower; or

﻿

(h)    any provision of any Loan Document shall cease to be valid and binding on
or enforceable against the B01rnwer, or the Borrower shall so assert or state in
writing, or the obligations of the Borrower under any Loan Document shall in any
way become illegal; or

﻿

﻿

(i)    either (i) any authority asse1ting or exercising governmental or police
powers in the Local Country shall take any action, including a general
moratorium, canceling, suspending or deferring the obligation of the Borrower to
pay any amount of principal or interest or other amount  payable  under  any
Loan Document or preventing or hindering the fulfillment by the Borrower of its
obligations under any Loan Document or having any effect on the currency in
which the Borrower  may  pay  its obligations under any Loan Document or on the
availability of foreign currencies in exchange for the lawful currency of the
Local Country (including any requirement for the approval to exchange foreign
currencies for the lawful currency of the Local Country) or otherwise or (ii)
the Borrower shall, voluntarily or involuntarily, participate or take any action
to participate in any facility or exercise involving the rescheduling of
Borrower's debts or the restructuring of the currency in which  the Borrower may
pay its obligations; or

﻿

(j)    any authority asserting or exercising governmental or police powers  in
the Local  Country or any Person acting or purporting to act under such
authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial portion of the property of
the Borrower; or

﻿

(k)    a Change of Control shall have occurred; or Pricesmart
Inc,  a  Delaware  Corporation, ceases to beneficially own, directly or
indirectly, at least sixty percent (60%) of the outstanding.

﻿

(I)    a Material Adverse Change shall have occurred and be continuing; then,
and in any such event, the Lender (i) may, by notice to the Borrower, declare
its obligation to make the Advance to be terminated, whereupon the same shall
immediately terminate, and (ii) may, by notice to the Borrower,

   



 

30

--------------------------------------------------------------------------------

 



declare the Advance, all interest thereon and all other amounts payable under
this Agreement and the other Loan Documents to be immediately due and payable,
whereupon  the Advance, all such interest  and all such amounts shall become and
be immediately due  and  payable,  without  presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived  by  the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under clause (e) above, (A) the
obligation of the Lender to make the Advance shall automatically be terminated
and (B) the Advance, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand,  protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

﻿

ARTICLE VII

﻿

MISCELLANEOUS

﻿

SECTION 7.01. Amendments, Etc. No amendment or waiver of any provision  of
this  Agreement  or  any  other Loan Document, nor consent to any depa1ture by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

﻿

SECTION 7.02.  Notices,  Etc. (a)  Except  in the case of notices and other
communications expressly  permitted  to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand or overnight
courier service (including international courier), mailed by certified or
registered mail  or  sent  by facsimile, if to the Borrower, at its address at
Cra 9A No.  99-02  Piso  3,  Bogota  Colombia,  Attention: Jose Alejandro Duenas
Betancourt; and if to the initial Lender, at its Lending Office specified
opposite its name on the signature pages below; if to any other Lender, at its
Lending Office specified in  the Assignment and Acceptance pursuant  to which
it  became  a Lender; or, as to the Borrower  or the Lender, at such other
address as shall be designated by such patty  in a written notice to  the
other  party. Delivery by telecopier or other electronic c01mnunication of an
executed counterpart  of any amendment  or waiver of any provision of this
Agreement, any other Loan Document or any Exhibit hereto or thereto to be
executed and  delivered  hereunder  shall be effective as delivery of a manually
executed counterpart thereof.

﻿

Notices sent by hand or overnight courier service, or mailed by ce1tified or
registered mail, shall  be  deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours  for the recipient, shall  be
deemed  to  have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

﻿

(b) Electronic Communications. Notices and other communications to the  Lender
hereunder may be delivered or furnished by electronic c01mnunication (including
e-mail and Internet or intranet websites) pursuant to procedures approved  by
the  Lender. The  Lender or the Borrower  may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Lender otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested” function, as available, return e-mail or other  written
acknowledgement) and  (ii) notices or communications posted  to  an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended

   



 

31

--------------------------------------------------------------------------------

 



recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available
and  identifying  the  website  address  therefor;  provided  that,  for  both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

﻿

SECTION 7.03. No Waiver; Remedies. No failure on the part of the
Lender  to  exercise,  and  no  delay  in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not  exclusive  of  any remedies provided by law.

﻿

SECTION 7.04. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay on demand  all reasonable  costs and expenses of the Lender in connection
with the preparation, execution, delivery, administration, modification, waiver
or amendment of any Loan Documents or any other documents to be delivered
hereunder or thereunder (whether or not the transactions contemplated hereby or
thereby shall be consummated), including, without limitation, (A) all due
diligence, transportation, computer, duplication, appraisal, consultant, and
audit expenses and (B) the reasonable and documented fees, charges,
disbursements and expenses of counsel for the Lender (including, without
limitation, all fees and time charges and disbursements for attorneys who may be
employees of the Lender) with  respect thereto and with respect to advising the
Lender as to its rights and responsibilities under the Loan Documents. The
Borrower further agrees to pay on demand all reasonable costs and expenses of
the Lender, if any  (including, without limitation, counsel fees and expenses,
including all fees and time charges and disbursements for attorneys who may be
employees of the Lender), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any Loan Document and the other
documents to be delivered hereunder or thereunder, including, without
limitation, reasonable fees and
expenses  of  counsel  for  the  Lender  in  connection  with  the  enforcement  of   rights   under   this
Section 7.04(a) and in connection with any workout, restructuring
or  negotiation  in  respect  of  the Advance requested by the Borrower.

﻿

(b)    The Borrower agrees to indemnify and hold harmless the Lender and each of
its Related Parties (each, an "Indemnified Party") from and against any and all
claims, damages, losses, liabilities and expenses (including, without limitation
reasonable, fees, charges, disbursements and expenses of counsel (including all
fees and time charges and disbursements for attorneys who may be employees of an
Indemnified Party)) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any actual or potential
investigation, litigation or proceeding or preparation of a defense in
connection therewith, whether based on contract, tort or any other theory) (i)
any Loan Document, any of the transactions contemplated herein or therein or the
actual or proposed use of the proceeds of the Advance or (ii) the actual or
alleged presence of Hazardous Materials on any property of the Borrower or any
of its Subsidiaries or any Environmental Action relating in any way to the
Borrower, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a com1 of competent jurisdiction to
have resulted primarily from such Indemnified Party's fraud, gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 7.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equity holders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Lender or any of its Related Parties, on any theory of liability
arising out of or otherwise relating to any Loan Document, any of the
transactions contemplated herein or therein or the actual or proposed use of the

   



 

32

--------------------------------------------------------------------------------

 



proceeds of the Advance. No Indemnified Party referred to in this paragraph
shall be  liable  for any damages arising from the use by
unintended  recipients  of any  information  or other materials distributed by
it through telecommunications, electronic or other
information  transmission  systems  in  connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

﻿

(c)    If any payment of principal of any Advance is made by the Borrower to or
for the account of the Lender other than on the last day of an Interest Period
for such Advance, as a result of a mandatory termination of the Lender's
Commitment pursuant to Section 2.03(b)(ii), payment pursuant to Section 2.07 or
2.08, acceleration of the maturity of any Note pursuant to Section 6.0 I  or for
any other reason, or if the Borrower fails to make any payment hereunder
for  which  a notice  of prepayment  has been given or that is otherwise
required  to  be made,  or  if the Borrower  fails to borrow on the date or in
the amount notified by the Borrower in any Notice of Borrowing, the Borrower
shall, upon demand by the Lender, pay to the Lender any amounts required to
compensate the Lender for any additional  losses, costs or expenses that it may
incur as a result of such payment or such failure to pay, prepay  or  borrow,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or redeployment of
deposits or other funds acquired (or which could have been acquired) by the
Lender to fund or maintain such Advance. A certificate submitted by the Lender
to the Borrower as to the amount of such compensation shall be conclusive and
binding for all purposes, absent manifest error. For purposes of calculating
amounts payable by the Borrower to the Lender under this Section 7.04(c), the
Lender shall be deemed to have funded each Advance bearing
interest  at  the  Eurodollar Rate made by it at the Eurodollar Rate for such
Advance by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a  comparable period, whether
or not such Eurodollar Rate Advance was in fact so funded.

﻿

(d)    Without prejudice to the survival of any other agreement of the  Borrower
hereunder or under any other Loan Document,  the agreements  and obligations  of
the Borrower contained in Sections 2.09, 2.12, 7.04 and 7.08 shall survive the
termination of the  Loan  Documents  and  the payment in full of principal,
interest and all other amounts payable under the Loan Documents.

﻿

SECTION 7.05. Right of Set-off. (a) To the extent permitted under the Applicable
Law, upon the occurrence and during the continuance of any Event of Default, the
Lender and each of its Affiliates  is hereby  authorized  at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time  held and other indebtedness or obligations at any time owing by the
Lender or such Affiliate to or for the credit or the account of the Borrower or
its Affiliates against any and all of the obligations of the Borrower or its
Affiliates now or hereafter existing under any Loan Document, whether or not the
Lender shall have  made  any demand  under any Loan Document and although such
obligations may  be unmatured. The Lender agrees promptly to notify the Borrower
or its Affiliates, as applicable, after any such set-off and application;
provided  that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Lender and its Affiliates under
this Section are in addition to  other  rights  and  remedies  (including,
without limitation, other rights of set-off) that the Lender and its Affiliates
may have.

﻿

(b)    The Borrower hereby authorizes the Lender and any of its Affiliates, if
and to the extent payment is not made when due hereunder, to charge from time to
time against any or all of the Borrower's accounts with the Lender or any of its
Affiliates for any amount so due even if such charge causes any such accounts to
be overdrawn. So long as any amount  under  any  Loan  Document  shall remain
unpaid, the Borrower shall, unless the Lender otherwise consents in writing,
maintain its current account numbers 36930322 with the Lender. The Lender is
hereby authorized to deliver a copy of this Agreement to any of its Affiliates
for the purposes described in this Section 7.05(b).

   



 

33

--------------------------------------------------------------------------------

 



﻿

(c)    
The  amount  of  any  deposit  or  indebtedness  that  shall   be  set-off  and
applied against any and all obligations of the Borrower hereunder  or
that  may  be charged  against any or all of the Borrower's accounts with the
Lender or any of its  Affiliates  that  in each  case  is  not denominated in
U.S. Dollars shall be that which, in accordance with normal banking procedures,
will be necessary to purchase with such other currency, in New York City, NY,
U.S.A.,  the amount  of  U.S. Dollars that the Borrower has so failed to pay
when due.

﻿

SECTION 7.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth  in Section 3.01) when  it shall have been
executed by the Borrower and the Lender, and thereafter shall be
binding  upon  and inure to  the benefit of the Borrower and the Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lender.

﻿

SECTION 7.07. Assignments and Participations.(a) The Lender may assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advance
owing to it and the Note or Notes held by it) (each such Person an "Assignee"
and the Lender from which the Assignee receives the rights and obligations, the
"Assignor"); provided that (i) in the case of any partial assignment to an
additional bank or financial institution, the principal amount of the portion of
the Advance so assigned is not less than U.S.$5,000,000 (or if less, the
Lender's then outstanding principal amount of the Advance and determined as of
the date of the Assignment and Acceptance with respect to when such assignment
is delivered to the Lender or, if "Trade Date" is specified in the Assignment
and Acceptance, as of the Trade Date), (iii) no such assignment shall be made to
the Borrower or any of the Borrower's Affiliates,

﻿

(iv)    no such assignment shall be made to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), and (v) the parties to each such assignment shall
execute and deliver an Assignment and Acceptance, together  with  any  Note
subject to such assignment. Upon such execution and delivery,
from  and  after  the  effective  date specified in each Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned  to it
pursuant  to such  Assignment  and Acceptance, have such rights and obligations
of the Assignor hereunder and (y) the Assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish such rights (other than its rights under
Sections 2.08,

﻿

2.11 and 7.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from such obligations under this
Agreement (and, in the case of an Assignment  and Acceptance covering all or the
remaining portion of the Assignor's rights and obligations under this Agreement,
such Assignor shall cease to be a party hereto).  If the Lender  transfers  or
assigns  any  pmtion or all of its rights under the Loan Documents to any other
financial institution, any  reference to  the Lender in each Loan Document shall
thereafter refer to such Lender and to such other financial institution to the
extent of their respective interests, as if such other financial institution
had  been a party to this Agreement as of the date hereof up to and including
the date of such transfer or assignment.

﻿

(b)    By executing and delivering an Assignment and Acceptance, the Assignor
thereunder and the Assignee thereunder  confirm  to and agree with each other
and the other  parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such Assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
hereto; (ii) such Assignor makes no representation or warranty and assumes  no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents or any other instrument or document

   



 

34

--------------------------------------------------------------------------------

 



furnished pursuant hereto or thereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.0 I (e) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to  enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon such Assignor and based on such
documents and information as it shall  deem  appropriate  at the  time, continue
to make its own credit decisions in taking or not taking action under this
Agreement; and

(v)    such Assignee agrees that it will perform  in accordance  with their
terms all of the obligations  that by the terms of this Agreement are required
to be performed by it as the Lender.

﻿

(c)    Within five Business Days after its receipt of notice of an assignment
hereunder and any Note or Notes subject to such assignment, the Borrower, at its
own expense, shall execute and deliver to the Assignee in exchange for each
surrendered Note a new Note payable to such assignee in an amount equal to the
outstanding amount of the Note assumed by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a portion of any Advance, a new
Note  payable  to  the Assignor in an amount equal to its pot1ion of such
Advance. Such new Note or Notes shall be in an aggregate principal amount equal
to the aggregate principal amount of such surrendered Note or  Notes, shall be
dated the effective date of such Assignment and Acceptance and
shall  otherwise  be  in substantially the form of Exhibit C hereto.

﻿

(d)    The Lender may sell participations at any time,  without  the consent of,
or notice, to the Borrower, to one or more banks or other entities (other than
the Borrower or any of its Affiliates) (each a "Participant”)  in or to all or a
portion of its rights and obligations  under  this  Agreement (including,
without limitation,  all or a portion  of its Commitment,  the Advance owing
to  it and  the Note or Notes held by it); provided, however, that (i) the
Lender's obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged,  (ii) the Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Lender shall remain the holder of any such Note
for all purposes  of this  Agreement,  (iv) the  Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender's rights and
obligations under the Loan Documents and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by the Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any other amounts
payable  hereunder,  in each case to the extent subject to such participation,
or postpone any date fixed for any payment of principal  of, or interest on, the
Notes or any other amounts payable hereunder, in each case to the extent subject
to such participation. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.08, Section 7.04(c) and Section 2.11
(subject to the requirements and limitations therein, including the requirements
under  Section 2.1 l(f)
(it  being  understood  that  the  documentation  required   under Section
2.11(f) shall be delivered to the pat1icipating Lender)) to the same
extent  as  if it  were a  Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant shall
not be entitled to receive any greater payment under Section 2.08 or 2.11, with
respect to any participation, than its pat1icipating Lender would have been
entitled to receive,  except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs  after  the Participant
acquired the applicable participation. To the extent permitted by law,
each  Participant  also shall be entitled to the benefits of Section 7.05 as
though it were a Lender. Each Lender that sells a pat1icipation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Advances  or  other  obligations  under  the Loan  Documents (the "Participant
Register"); provided that the Lender shall not have any obligation to disclose
all or any portion of the Participant  Register (including the identity of  any
Participant or any  information  relating to a Participant's interest in any
commitments, loans or its other obligations under  any  Loan  Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan

   



 

35

--------------------------------------------------------------------------------

 



or other obligation is in registered form under Section 5f.103-l(c) of the
United States  Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

﻿

(e)    The Lender may at any time, without the consent of, or notice, to the
Borrowers, enter into one or more hedging, risk participation, derivative or
similar transactions (howsoever  described or documented) (a "Risk Transfer")
related to its rights or obligations under this Agreement, any Note or any Loan
Document.

﻿

(f)    The Lender may, in connection with any assignment or participation or
Risk Transfer or proposed  assignment  or participation or Risk
Transfer  pursuant to this Section 7.07, disclose  to the assignee or
participant or party to a Risk Transfer or proposed assignee or participant or
party to a Risk Transfer, any information relating to the Borrower furnished to
the Lender by or on behalf of the Borrower.

﻿

(g)    Notwithstanding any other provision set forth in this Agreement, the
Lender may  at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advance owing to
it and any Note held by it) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the U.S. Federal
Reserve System or any other central bank.

﻿

SECTION 7.08. Governing Law. This Agreement, and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract  or
tott or otherwise)  based upon,  arising  out of or relating to this Agreement,
any Note or any other Loan Document and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the laws  of the
State  of  New York,  United States of America.

﻿

SECTION 7.09. Execution  in Counterparts.  This Agreement  may  be executed  in
any number  of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed  to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic (i.e., ''pdf' or "ttf') format shall be effective
as delivery of a manually executed counterpart of this Agreement.

﻿

SECTION 7.10. Jurisdiction; Waiver of Immunities. (a) Each of patties hereto
hereby irrevocably  and unconditionally, to the fullest extent permitted by law,
agrees that it will not commence  any  action, litigation or proceeding of any
kind or description, whether in law or in equity, whether  in contract or
in  tort or otherwise, against the Lender or any of its affiliates in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto,  in any forum other than the courts  of the State of
New York sitting in New York County, and of the United
States  District  Court  of  the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of  the  parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may
be  enforced in other jurisdictions by suit on the judgment  or in any other
manner  provided  by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its prope1ties in the courts of any jurisdiction,
including, without limitation, the courts sitting in the Local Country.

   



 

36

--------------------------------------------------------------------------------

 



(b)    The Borrower hereby irrevocably appoints CT Corporation System (the
"Process Agent"), with an office on the date hereof at 28 Liberty Street, New
York, New York  10005,  United States, as its agent to receive on behalf of the
Borrower and its property service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding. Such service
may be made by mailing or delivering a copy of such  process  to the
Borrower  in care  of the Process Agent at the Process Agent's above address,
and the Borrower hereby irrevocably  authorizes  and  directs the Process Agent
to accept such service on its behalf. As an alternative method of service, the
Borrower also irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to the
Borrower at its address specified in Section 7.02. If the Process Agent shall
cease to serve as agent for the Borrower to receive
service  of  process  hereunder,  the Borrower, as applicable, shall promptly
appoint a successor agent satisfactory to the Lender.

﻿

(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
New York State or federal com1. Each of the patties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such com1.

﻿

(d)    To the extent that the Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Borrower
hereby irrevocably and unconditionally waives such
immunity  in  respect  of  its  obligations under this Agreement and the other
Loan Documents and, without limiting  the  generality  of  the foregoing, agrees
that the waivers set forth in this subsection (d) shall have the fullest
scope  permitted under the Foreign Sovereign Immunities Act of 1976 of the
United States and are intended to  be  irrevocable for purposes of such Act.

﻿

SECTION 7.11. Judgment Currency. (a) If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or under any other
Loan  Document  in U.S.  Dollars  into another  currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which, in accordance with normal banking
procedures, the Lender could purchase U.S. Dollars with such other currency in
New York City on the Business Day preceding that on which final, non-appealable
judgment is given.

﻿

(b) The obligations of the Borrower in respect of any sum  due  to  the  Lender
hereunder or under any other Loan Document shall, notwithstanding any judgment
in a currency other than U.S. Dollars, be discharged only to the extent that
following receipt by the Lender of any sum adjudged to be so due in such other
currency, the Lender may, in accordance with normal, reasonable banking
procedures, purchase U.S. Dollars with such other currency. If the amount of
U.S. Dollars so purchased is less than the sum originally due to the Lender, in
U.S. Dollars, the Borrower agrees, to the fullest extent that it may effectively
do so, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender against such loss.

﻿

SECTION 7.12. Confidentiality. The Lender shall not disclose
any  Confidential  Information  to  any  Person  without the consent of the
Borrower; provided that nothing herein shall prevent  the  Lender  from
disclosing and/or transferring such Confidential Information (i) upon the order
of any court or administrative agency or otherwise to the extent required by
statute, rule, regulation, judicial process, subpoena or similar process of
other Applicable Laws, (ii) to bank examiners or upon the  request  or demand of
any other regulatory or self-regulatory agency or authority, (iii) which had
been publicly disclosed other than as a result of a disclosure by the Lender
prohibited by this Agreement, (iv) in

   



 

37

--------------------------------------------------------------------------------

 



connection with any litigation to which the Lender is a patty, or in connection
with the exercise of any remedy hereunder or under any other Loan Document, (v)
to the Lender's legal counsel and independent auditors and accountants, (vi) to
the Lender's branches, subsidiaries, representative offices, affiliates,
Citigroup and its affiliates, and agents and third parties selected by any of
the foregoing entities, wherever situated, for confidential use (including in
connection with the provision of any service and for data processing,
statistical and risk analysis purposes),or (vii) subject to
provisions  substantially  similar  to those contained in this Section 7.12, to
any actual or proposed Participant or Assignee or party to a Risk Transfer or
(viii) on a confidential basis to any rating agency in connection with rating
the Borrower or its Subsidiaries or the facilities provided pursuant to this
Agreement. Any Person required to maintain the confidentiality of information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

﻿

SECTION 7.13. Patriot Act Notice. The Borrower hereby acknowledges that pursuant
to applicable regulatory requirements, including but not limited to those under
the Patriot Act, the Lender is required to obtain,  verify and record
information that identifies the B01rnwer, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower. The Borrower shall, and shall cause each of its
Subsidiaries to, provide such information and take such actions  as are
reasonably requested by the Lender in order to assist the Lender in maintaining
compliance  with  such applicable requirements.

﻿

SECTION 7.14. Acknowledgement and Consent to
Bail-In  of  EEA  Financial  Institutions.  Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of  any  EEA  Financial  Institution arising under any Loan Document,
to the extent such liability is unsecured,  may  be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

﻿

(a)    the application of any Write-Down and Conversion Powers  by  an  EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any  party hereto that is an EEA Financial Institution; and

﻿

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

﻿

(i)    a reduction in full or in part or cancellation of any such liability;

﻿

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on  it,  and  that  such shares or other instruments of ownership will
be accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

﻿

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

   



 

38

--------------------------------------------------------------------------------

 



SECTION 7.15. Waiver of Jury Trial.  EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTIONS OF THE
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
EACH OF THE BORROWER AND THE LENDER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

﻿

SECTION 7.16. Severability. If any provision  of this Agreement  is found  by a
court to be invalid or unenforceable, to the fullest extent permitted by
applicable law, each of the parties hereto hereby  agrees  that  such invalidity
or unenforceability will not impair the validity or enforceability of any other
provision hereof.

﻿

SECTION 7.17. Acknowledgements of the Borrower. The Borrower acknowledges that:

﻿

(a)    it has made its own independent decisions to enter into this Agreement
and the other Loan Documents and as to whether the transactions contemplated by
this Agreement and the other Loan Documents are appropriate or proper for it
based upon its own judgment and upon advice from such advisors as it has deemed
necessary;

﻿

(b)    it is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of entry into this Agreement and the other Loan
Documents and the transactions contemplated thereby;

﻿

(c)    it is not relying on any communication (written or oral) of the Lender as
investment advice or as a recommendation to enter into this Agreement  and
the  other  Loan  Documents and the transactions contemplated hereby and
thereby; and

﻿

(d)    it has had the opportunity to take all relevant independent advice it may
have required with respect to its entry into this Agreement and the other Loan
Documents and the transactions contemplated thereby, including without
limitation legal advice in respect of New York and  Colombian  law.

﻿

﻿

﻿

﻿

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

﻿

﻿

﻿

﻿

﻿

(execution  pages follow)

   



 

39

--------------------------------------------------------------------------------

 



﻿

﻿

PRlCESMART COLOMBIA SAS, as Borrower

﻿

﻿

﻿

﻿

image1.png [psmt-20200229xex10_2g001.jpg]        image2.png
[psmt-20200229xex10_2g002.jpg]           C_

By Jhon Heriberto Guerrero Carvajal

Title: Alternate Legal Representative

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

BoJTower signature page. Crl:'dit Agreement Citibank N.A. - PriceSmart Colombia
S.AS.

   



 

40

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

﻿

Lender:

﻿

 

 

Lending Office

CITIBANK, N.A., acting through its

international banking facility

388 Greenwich Street

New York, NY 10013

By

 

United States of America

Title:

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

41

--------------------------------------------------------------------------------

 

lA'nds:-r sigmtun.;' pag ', Credit Agrcetn<.:'nt Ciiit>ank N.A. - Pricdmart
Colombi.:1 S.A•.S.

   

 

42

--------------------------------------------------------------------------------

 

NEW YORK LAW PROMISSORY NOTE

U.S.$7,875,000.00                                                                                             Dated:
December 02, 2019

﻿

FOR VALUE RECEIVED, the undersigned, PRICESMART COLOMBIA S.A.S. a Simplified
Stock Corporation (Sociedad por Acciones Simpl(ficada) organized  and
existing  under the laws of Colombia (the "Borrower"), HEREBY PROMISES TO PAY to
CITIBANK, N.A., (the "Lender") for the account of its Lending Office (as defined
in the Credit Agreement referred to below) the principal amount of the Advance
(as defined in the Credit Agreement referred to below) owing to the Lender by
the Borrower pursuant to the Credit Agreement dated as of December 02, 2019
between the Borrower and the Lender (as amended or modified from time to time,
the "Credit Agreement"; the terms defined therein being used herein as therein
defined) outstanding on the dates and in the amounts specified in the Credit
Agreement.

﻿

The Borrower promises to pay interest on the unpaid principal amount of the
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

﻿

Both principal and interest are payable in lawful money of the United States to
the Lender, at account number 10980495, aba 021000089, account name CITIBANK IBF
,in same day funds.

﻿

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of the Advance by the Lender to the Borrower in an
aggregate amount not to exceed at any time outstanding the

U.S. Dollar amount first above mentioned, the indebtedness of the Borrower
resulting from such Advance being evidenced by this Promissory Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal
hereof  prior to the maturity hereof upon the terms and conditions therein
specified.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

PRICESMART COLOMBIA S.A.S.

﻿

﻿

﻿

Picture 4 [psmt-20200229xex10_2g003.jpg]

By Jhon Heriberto Guerrero Carvajal

Title: Alternate Legal Representative

   



 

--------------------------------------------------------------------------------

 



EXHIBIT B - FORM OF NOTICE OF BORROWING

﻿

Citibank, N.A., acting through its international banking facility, as Lender
under

the Credit Agreement

referred to below

388 Greenwich Street

New York, NY
10013                                                                                             December
02, 2019

﻿

Attention: Jose Alejandro Duenas Betancourt

﻿

Ladies and Gentlemen:

﻿

The undersigned, PRICESMART COLOMBIA S.A.S., refers to the Credit Agreement,
dated as of[], 2019] (as amended or modified from time to time,  the 
"Credit  Agreement", the  terms defined therein being used herein as therein
defined), between the undersigned  and  the  Lender,  and  hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement  that  the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below
the  information  relating  to  such  Borrowing  (the  "Proposed Borrowing")
 as   required   by Section 2.02(a) of the Credit Agreement:

﻿

(i)    The Business Day of the Proposed Borrowing is December 03, 2019.

﻿

(ii)    The aggregate amount of the Proposed Borrowing is $7,875,000.00.

﻿

(iii)    The Proposed Borrowing shall consist of a Term Advance.

﻿

(iv)    Each Advance to be made pursuant to the Proposed Borrowing shall be
initially maintained as a Eurodollar Rate Advance.

﻿

(v)    The proceeds of this Loan should be credited to the following account
36930322 at Citibank NY, ABA 021000089, in the name of Pricesmart Colombia
S.A.S..

﻿

(vi)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is 3 months.

﻿

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

﻿

(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement and in each other Loan Document are correct, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

﻿

(B)    no event has occurred and is continuing or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

﻿

No Material Adverse Change has occurred since September 30, 2019.

﻿

Very truly yours,

   



 

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

PRICESMART COLOMBIA S.A.

﻿

﻿

Picture 7 [psmt-20200229xex10_2g004.jpg]

﻿

By Jhon Heriberto Guerrero Carvajal Title: Alternate Legal Representative

   



 

--------------------------------------------------------------------------------

 



﻿

EXHIBIT C - FORM OF ASSIGNMENT AND ACCEPTANCE

﻿

ASSIGNMENT AND ACCEPTANCE

﻿

Reference is made to the Credit Agreement  dated  as of December  02, 2019 (as
amended or modified from time to time, the "Credit Agreement") between
Pricesmart  Colombia  S.A.S.,  a  Simplified Stock Corporation organized and
existing  under the laws of Colombia  (the "Borrower")  and  the Lender. Terms
defined in the Credit Agreement are used herein with the same meaning.

﻿

The "Assignor" and the "Assignee" referred to on Schedule 1 hereto agree as
follows:

﻿

1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights  and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit  Agreement. After giving
effect to such sale and assignment, the Assignee's Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule I hereto.

﻿

2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Loan Document or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto;
and (iv) attaches each Note held by the Assignor and requests that the Borrower
exchange such Notes for a new Note payable to the Assignee in an amount equal to
the Commitment assumed by the Assignee pursuant hereto and a new Note payable to
the Assignor in an amount equal to the Commitment retained by the Assignor under
the Credit Agreement, respectively, as specified on Schedule I hereto.

﻿

3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred
to  in  Section 4.0l(e) thereof  and  such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Assignor and based on such
documents  and  information  as  it  shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking  action under
the Credit Agreement; (iii) confirms that it is a sophisticated investor which
has the ability to evaluate the merits and risks of an investment in the
Credit  Agreement,  including, without limitation, the financial
and  political  conditions  in Colombia  as of the date  hereof, and the ability
to assume the economic risks involved in such an  investment;  and  (iv) agrees
that  it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as the
Lender.

﻿

4.    Following the execution of this Assignment and Acceptance,  it will  be
delivered to the Borrower. The effective date for this Assignment and Acceptance
(the "Effective Date")

   



 

--------------------------------------------------------------------------------

 



shall  be  the  date  of  delivery  hereof  to  the  Borrower,  unless  otherwise  specified  on   Schedule
I hereto.

﻿

5.    Upon such delivery to the Borrower, as of the Effective  Date, (i) the
Assignee  shall be a party to the Credit Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and  obligations  of the
Lender thereunder  and (ii) the Assignor shall,  to the extent provided in this
Assignment and Acceptance, relinquish its rights  and  be released from its
obligations under the Loan Documents (other than its rights and obligations
under  the  Loan Documents that are specified thereunder to survive the payment
in full of the obligations  of the Borrower under the Loan Documents to the
extent any claim thereunder relates to an event arising prior to the Effective
Date of this Assignment and Assumption).

﻿

6.    Upon such delivery to the Borrower, from and after the Effective Date, the
Borrower shall make all payments under the Credit Agreement and the other Loan
Documents in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and  Assignee shall make all appropriate
adjustments in payments under the Credit  Agreement  and  the other Loan
Documents for periods prior to the Effective Date directly between themselves.

﻿

7.    This Assignment and Acceptance  and  any claims,  controversy,  dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Assignment and Acceptance and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York, United States of America.

﻿

8.    This Assignment and Acceptance may be executed  in  any  number  of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be
deemed  to  be  an  original  and  all  of  which  taken  together  shall  constitute
one and the same agreement. Delivery of an executed  counterpart of  Schedule  I
to  this Assignment and Acceptance by telecopier or other electronic
communication shall be effective as delivery of a manually executed counterpart
of this Assignment and Acceptance.

﻿

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule l to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

﻿



 

--------------------------------------------------------------------------------